                        Case 3:20-cv-00662-BAJ-SDJ                          Document 1-2              10/02/20 Page 1 of 48

 12256389594
TV.  ray, I LA                                                                                            01:02:42 p.m.       09-25-2020         1 /1
                                                                      C./LULU 1.1:0is01
                                                                                                                                 12252630137 From: Corp 3
                                                                                                                                  •                     .   ••• . •   •




                                                                                                                                       ,           .
                                                                                                                            KATHERINE M:600K
                                                                                                                      •,                    Associate
                                                                                                                      -Kattlerirte.od,o4bswilAcom
                                                                                                                                        1.4.1
                                                                                                                              cram (2,W:.-z$81.3
                                                                                                                  .         ISSU.t (2a*:
                                                                                                                                     !!•! ,
                                                                                                                                          •87-4
                                                                                                                                     81.8
                                                                                                                  Oarem-Rpn placii-rt3rd F
                                                                                                                          „ 30ftaln SI
                                                                                                                     t5tF0 6 ,
             .:VIA FACSIMILE(225-638-959N .                                                                             C.)'
                                                                                                            WW. 8whp. AM,
                                                                                                                           it 57
                                                                                                                                 w    1    -`"'••/
                                                                                                 •
                                    ••                                                                                        •
                                                                                                                       ' 1V.,•••:
             •lionorahle Lanell Swindler Landry                                                       4 1••          • ;t-,   ';
              Clerk of Court •          •        •                                                                          •
              Parish of liointe Coupee.
              201 E.. Main Sfreet: •
                                                                                                                                                                          .•.
              New Roads, Louisiaila 70760 ..
                          •.
                      • RE: eronela Gaidhier Brpokshlre qroc
                                                                       ery•Company d/b/a•Super I roods
                               and The.,Travelers Indemni0)company,No.                                      #648
                                                                               49857, Section "B"
                               18th Judicial District Court, Parish of Pointe Coup
                                                                                        ee
                                                . .       •
           . Dear Ms. Landry:                    .••• •• •   •.


             .;..
                                                        •.. •
                      Pursuant to. my assistant's telephone Conversati
             correspondence and formal. request fora ,copy                 on with your office; please accept,
                                                                  of the entire record of the:captiOned matte
            remOVAI...pirposes.. Upon receipt of your.`facs                                                     r :for'
                                                               itiiileIndicating, the cost of same, our firm
             will forwarded to yoUr offtee fat...the copy,                                                    check
                                                              tb be.prepared,      •
                    •       Thank.youfpr yourass4tance in this rnattei.

                                                                  •      Sincerely,
                                                                       ....111MAZ1• ALL,SACUSE               Vi'll..SON,L.1....11:•
                                                                                         • •. •••




             8
                                                                                                                    ..•
                    A   T    O   N   , R*0 U C. •E
                                       ,                          N           •(;)       I„
                                        ••••••
                                               • ••
                                                •
                                                                                     R        A   $          M   O"4 R o         .4.. .
                                                                                                                             i3t2%19$175,A.v1
                     Case From:
Jul 14, 202015:39 (UTC-05) 3:20-cv-00662-BAJ-SDJ
                                +12252.W9242 (Lauren Lee)   Document 1-2   10/02/20 Page  2 of 48
                                                                                    To: +12256389590          5, 1 of 7




        LAW GROUP
         11817 BRICKSOME AVENUE,SUITE A
         BATON ROUGE, LA 70816
                                                                      Fax
         Telephone:(225)200-000 or 292-7410
         Facsimile:(225)292-4149

                                                                                         (7
                                                                                         111711.1111.111111.1117
                                                                                             1'11
                                                                                                               i3
        Date:           July 14,2020
                                                                                                    mom..
                                                                                                              • a
                                                                                                    Z.
                                                                                                     "
        To:             Pointe Coupee Parish Clerk of Court

        Attention:      Civil Dept.
                                                                                                    Cf)
                                                                                                    C.71
        From:           Lauren Lee                                                                  rn
                        Paralegal to Georgia Day

        Fax #:          225-638-9590
        Pages:          ____7 Pages Including Cover Sheet

                 Re:    NEW CIVIL SUIT FILING
                        Pamela Gauthier vs Brookshire Grocery Company,et al.
                                                                                     ciS5-743
        Attached:

        Cover Letter and Petition for Damages- please return a quote for filing fees immediately upon
        receipt via fax to our office and we will deliver payment and originals upon receipt of same.
        Quote for filing fees may also be emailed to lauren@daylawgroup.com

        Thank you
) Jul 14, 2020 15:39 (UTC-05) From: +12252099242 (Lauren Lee)
                       Case 3:20-cv-00662-BAJ-SDJ                        Document 1-2             10/02/20 Page  3 of 48
                                                                                                           To: +12256389590               r.   2 of 7




                         JUSTIN A. DAY
                         GEORGIA B. DAY
                                                LAW                   GROUP
                                                           11817 BRICKSOME AVENUE,SUITE A
                                                                BATON ROUGE,LA 10816
                                                                                               RAYMOND CHARLES VINET,SR.(1930 -2007)
                                                                                               Experienced Trial and Appellate Practice
                         DENISE ANN VINET,Of Counsel             Telephone:(225)290-0000
                                                                 Facsimile:1225)292.4149

                                                                    July 14,2020

                        VIA FAX ONLY: 225-638-9590
                        Clerk ofCourt
                        Pointe Coupee Parish
                        P.O. Box 38
                        New Roads, LA 70760
                                                                                                                                           i
                                          Re:     Pamela Gauthier vs Brookshire Grocery Company,et al.
                                                  18th JDC;Suit no:                   Div.:
                                                  Parish of Pointe Coupee,State of Louisiana


                        Dear Clerk:

                                Attached please find a Petition for Damages for fax filing in the new civil matter
                        referenced above. Please fax and/or email lauren(adaylawgroup.com a quote for filing fees as
                        soon as possible and we will remit payment to be mailed in with the originals. Please do not
                        hesitate to contact me if you have any questions.

                                 Thank you for attention and assistance in this matter.


                                                                                       Respectfully,

                                                                                       DAYLAW GROUP,LLC
                                                                                       Zazeitaos,
                                                                                       Lauren Lee
                                                                                       Paralegal to Georgia Day
                        //11
                        Attachment




                                                                                               04.106.,0•94.
) Jul 14, 2020 15:39 (UTC-05) From: +12252099242 (Lauren Lee)                                           To: +12256389590
                       Case 3:20-cv-00662-BAJ-SDJ                      Document 1-2            10/02/20 Page  4 of 48           f , 3 of 7




                       PAMELA GAUTHIER                                      SUIT NO:              DIVISION:


                        VERSUS
                                                                                            •-p
                                                                            18TH JUDICIAL DISTRICT COURT


                       BROOKSHIRE GROCERY COMPANY                                                                   C—)
                                                                            PARISH OF POINTE COUPEE
                                                                                                                            •
                       d/b/a SUPER 1 FOODS#648 and THE
                       TRAVELERS INDEMNITY COMPANY
                       OF CONNECTICUT                                       STATE OF LOUISIANA

                                                         PETITION FOR DAMAGES


                               NOW INTO COURT, through undersigned counsel, comes PAMELA GAUTH

                       resident and domiciliary ofPointe Coupee Parish, State ofLouisiana, who respectfully represents

                       that:

                                                                       1.

                               MADE DEFENDANTS HEREIN ARE:

                               1.     BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648, a
                                      domestic corporation authorized to do and doing business in the State of
                                      Louisiana, which may be served through its agent for service of process, CT
                                      Corporation System,3867 Plaza Tower Dr., Baton Rouge,LA 70816; and

                               2.     THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, a
                                      foreign company authorized to do and doing business in the State of Louisiana,
                                      which may be served through its agent for service of process, Louisiana Secretary
                                      ofState, 8585 Archives Avenue, Baton Rouge,LA 70809.

                                                                      2.

                               Defendants are indebted unto petitioner for an offense or quasi offense occurring on or

                       about July 16,2019 in the Parish ofPointe Coupee, State of Louisiana.

                                                                      3.

                               On or about July 16, 2019, defendant, BROOKSHIRE GROCERY COMPANY,

                       owned, operated, managed and/or maintained or had a duty to own, operate, manage and/or

                       maintain, both individually and by and/or through its agents, servants and/or employees, a certain

                       premises,SUPER 1 FOODS#648,located at 213 Hospital Road, New Roads, LA 70760.

                                                                      4.

                               At the aforesaid time and place, plaintiff,PAMELA GAUTHIER,was lawfully on said

                       premises.

                                                                      5.

                               At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

                       d/b/a SUPER 1 FOODS#648, individually and/or by and through its agents, servants and/or

                       employees maintained the aforementioned premises including the floors inside the store/premises
Jul 14, 2020 15:39 (UTC-05) From: +12252099242 (Lauren Lee)                                                 To: +12256389590   4 of 7
                     Case 3:20-cv-00662-BAJ-SDJ                          Document 1-2              10/02/20 Page  5 of 48



                      in such a manner where the floor became and/or caused a slip hazard when the freezer leaked

                      water on the floor.

                                                                        6.

                              At the aforesaid time and place, plaintiff, PAMELA GAUTHIER, was shopping on said

                      premises(SUPER 1 FOODS#648,located at 213 Hospital Road,New Roads, LA 70760) when,

                      suddenly and without warning, plaintiff, PAMELA GAUTHIER,slipped on water leaking from

                      the freezer and fell violently to the floor, causing her to sustain serious injuries.

                                                                        7.

                              At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

                      d/b/a SUPER I FOODS#648, individually and/or by and through its agents, servants and/or

                      employees, had a duty to maintain the aforementioned premises, including said floors, in a

                      reasonably safe condition for persons lawfully on said premises, to include plaintiff,PAMELA

                      GAUTHIER,herein.

                                                                        8.

                             At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

                      d/b/a SUPER 1 FOODS#648, individually and/or by and through its agents, servants and/or

                      employees, disregarded said duty and/or failed to properly maintain, clean and/or remove the

                      water from the floor so as to render the floors dangerously slippery and unsafe for use, and as a

                      result ofthis dangerous condition, plaintiff,PAMELA GAUTHIER,slipped and fell.

                                                                        9.

                             At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

                      d/b/a SUPER 1 FOODS#648, as the maintainer of the aforementioned premises, either

                      individually or by and through its agents, servants and/or employees, acted with less than

                      reasonable care and was then and there guilty of one or more of the following careless and

                      negligent acts and/or omissions:

                             a) Improperly operated, managed, maintained and controlled its premises in failing to
                                properly maintain the aforementioned floors;

                             b) Failing to warn the plaintiff, PAMELA GAUTHIER,and other persons lawfully on
                                said premises ofthe dangerous condition when defendant knew or should have known
                                in the exercise of ordinary care that said warning was necessary to prevent injury to
                                the plaintiff, PAMELA GAUTHIER;

                             c) Failing to make a reasonable inspection of its premises when it knew or in the
                                exercise of ordinary care should have known that said inspection was necessary to
                                prevent injury to plaintiff, PAMELA GAUTHIER, and others lawfully on said
                                premises; and
                      Case From:
Jul 14, 2020 15:39 (UTC-05) 3:20-cv-00662-BAJ-SDJ
                                 +12252099242 (Lauren Lee)            Document 1-2             10/02/20 To:
                                                                                                        Page+12256389590
                                                                                                              6 of 48        5 of 7




                             d) Any and all negligence, fault, and/or intentional acts which are to be shown at the
                                trial of this matter.
                                                                   10.

                             As a result of one or more of the negligent acts or omissions of defendant,

                      BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648, described herein,

                      plaintiff, PAMELA GAUTHIER,sustained the following non-exclusive damages:

                             A.      Past, present and future physical pain and suffering;

                             B.      Past, present and future mental anguish and suffering;

                             C.      Past, present and future medical expenses;

                             D.      Past, present and future loss wages;

                             E.      Past, present and future loss of enjoyment of life;

                             F.      Past, present and future disfigurement and impairment;

                             G.      Disability; and

                             H.      Other damages which will be proven at trial.

                                                                      11.

                             Petitioner alleges, upon information and belief, that the defendant, THE TRAVELERS

                      INDEMNITY COMPANY OF CONNECTICUT, insured defendant, BROOKSHIRE

                      GROCERY COMPANY d/b/a SUPER I FOODS#648, at all times relevant hereto, for the

                      negligence and fault of BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1

                      FOODS#648, and/or otherwise provided coverage for the damages sustained by plaintiff,

                      PAMELA GAUTHIER,as alleged herein and/or may be proven at trial.

                                                                      12.

                              As a result of this accident, the petitioner, PAMELA GAUTHIER, has suffered severe

                      injuries to various parts of her body, including but not limited to her knees, hips, and other

                      unknown and grievous injuries to the body, all causing her severe pain and suffering.



                              WHEREFORE, your petitioner prays that a copy ofthis petition, along with a reasonably

                      fit and proper citation be served upon the defendants; that the defendants be caused either to

                      answer or otherwise plead within the delays, and that there be judgment in favor of your

                       petitioner and against the defendants for all outstanding damages with legal interest from the date

                       ofjudicial demand and all costs ofthese proceedings.
                       CaseFrom:
Jul. 14, 2020 15:39 (UTC-05) 3:20-cv-00662-BAJ-SDJ
                                 +122520C.I.V42 (Lauren Lee)   Document 1-2         10/02/20 To:
                                                                                             Page   7 of 48
                                                                                                 +12256389590   IL 6 of 7
                                       - '




                                                          Respectfully Submitted:

                                                          DAY LAW GROUP,LLC




                                                          GEORGIA Df JAY(#33744)
                                                          1 1817 Bricksome Ave., Suite A
                                                          Baton Rouge,LA 70816
                                                          Telephone: (225)200-0000
                                                          Facsimile: (225)292-4149




                      PLEASE SERVE:

                      BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648
                      Through its registered agentfor service ofprocess:
                      CT Corporation System
                      3867 Plaza Tower Dr.
                      Baton Rouge,LA 70816

                       AND

                       THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
                       Through its registered agentfir service ofprocess:
                       Louisiana Secretary ofState
                       8585 Archives Ave.
                       Baton Rouge,LA 70809
                       Case From:
Jul. 14, 2020 15:39 (UTC-05) 3:20-cv-00662-BAJ-SDJ
                                  +1225202,9242 (Lauren Lee)           Document 1-2             10/02/20 To:
                                                                                                         Page+12256389590
                                                                                                               8 of 48      a
                                                                                                                            f. 7 of 7




                      PAMELA GAUTHIER                                       SUIT NO:              DIVISION:


                      VERSUS                                                18TH JUDICIAL DISTRICT COURT


                      BROOKSHIRE GROCERY COMPANY                            PARISH OF POINTE COUPEE
                      d/b/a SUPER I FOODS#648 and THE
                      TRAVELERS INDEMNITY COMPANY
                      OF CONNECTICUT                                        STATE OF LOUISIANA

                                                    REQUEST FOR WRITTEN NOTICE


                      TO:    Clerk OfCourt
                             18th Judicial District Court
                             Parish of Pointe Coupee
                             201 E. Main St.
                             New Roads, LA 70760

                             Pursuant to Article 1572 of the Louisiana Code of CiVil Procedure, you ar
                                                                                                                    SI":1
                      requested to give the undersigned counsel written notice by mail ten(10)days in advance of the

                      date fixed for trial or hearing ofthis case, whether on exception, motions, rules or on the merits.

                             In accordance with Louisiana Code of Civil Procedure Articles 1913 and 1914, you are

                      hereby requested to give immediate written notice of all orders or judgments, whether

                      interlocutory or final, made or rendered in the proceedings upon the rendition thereof, including

                      notice or judgment in the event this case be taken under advisement, or if the judgment is not

                      signed at the conclusion ofthe trial on the merits.



                                                                    Respectfully Submitted:

                                                                    DAY LAW GROUP,LLC


                                                                                     A /2

                                                                    GEORGIA DAY(33744)2         7
                                                                    11817 Bricksome Ave., Suite A
                                                                    Baton Rouge,LA 70816
                                                                    Telephone: (225)200-0000
                                                                    Facsimile: (225)292-4149
       Case 3:20-cv-00662-BAJ-SDJ                      Document 1-2            10/02/20 Page 9 of 48
                                       APPENDIX 9.6
                         LOUISIANA CIVIL CASE REPORTING
   Civil Case Cover Sheet - LA. R.S. 13:4688, Part G,§13 of the Louisiana
                                                                          Supreme Court
   General Administrative Rules, and Appendix 9.6 of the Louisiana
                                                                    District Court Rules

 This civil case cover sheet shall be completed by counsel for the petitione
                                                                              r, counsel's authorized
 representative, or by the self-represented litigant (if not represented by
                                                                            counsel) and submitted with the
 original petition filed with the court. The information should be the best
                                                                              available at the timcg Ling. c=)
 This information does not constitute a discovery request, response or suppleme
                                                                                   ntation, and i
                                                                                                                N
                                                                                                         t:=7., ,:=0   :77,
 admissible at trial.                                                                             cr)      r--  L
                                                                                                                           1
                                                                                                  —             =      ::-:4 03
                                                                                                                       1 /1
                                                                                                                r"..
 Suit Caption:                                                                                   '
                                                                                                        L •=7.
                                                                                                  - ,-3 Z7
                                                                                                            .   PO
                                                                                                                CD

                                                                                                                     LA
                                                                                                                          -,
                                                                                                                       -.:.:




TA•Q\O                                                 VS.        0)
                                                                   \c
                                                                    :S\               QA.\ \)                          ;
                                                                                                                       7= CI
                                                                                                                ••
 Court:                                              Docket Number:                Cb

 Parish of Filing:     C;\    Q. OW\ipla-            Filing Date: 1\            \q,a0
 Name of Lead Petitioner's Attorney:

 Name of Self-Represented Litigant:

 Number of named petitioners:                                Number of named defendants:ft.

 Type of Lawsuit: Please check the categories which most appropriately
                                                                             apply to this suit
(no more than 3 categories should be checked):
     Auto: Personal Injury
                                           _ Auto: Property Damage
     Auto: Wrongful Death                 ____ Auto: Uninsured Motorist
 _Asbestos: Property Damage                    Asbestos: Personal Injury/Death
___Product Liability                     —4-Premise Liability
_Intentional Bodily Injury                ____ Intentional Property Damage
_Intentional Wrongful Death               ___ Unfair Business Practice
_Business Tort                            ____ Fraud
_____Defamation                           _ Professional Negligence
_Environmental Tort                       _ Medical Malpractice
____ Intellectual Property                _ Toxic Tort
     Legal Malpractice                    ____ Other Tort(describe below)
____ Other Professional Malpractice       ____ Redhibition
     Maritime                                  Class action (nature of case)
     Wrongful Death
     General Negligence

Please briefly describe.the nature of the liti ation in one sentence of addition
                                                                                  al detail:
S-V                           r•               s               f\h\e,,,N. V ia.s\
       ":1,k X

Following the completion of this form by counsel, counsel's representative, or by the,self-
                                                                                            represented
litigant, this document will be submitted to the Office of the Judicial Administrator,Supreme
                                                                                               Court of
Louisiana, by the Clerk of Court.

Name, address and contact information of person completS'form:                        ,
                                                                                    t/i,
Name                                             Signaturei              LA/VA

Address                                                                  'N\
Phone number:(MS"        Yt---1 ---v)                                                e urt
                                               E-mail address: `U\`(-0 Ackk.\\NNOcc4 •

                                                                 oy,M\cP1/4 ANA\N\hp?
           Case 3:20-cv-00662-BAJ-SDJ            Document 1-2        10/02/20 Page 10 of 48




 JUSTIN A. DAY                      11817 BRICKSOME AVENUE,SUITE A      RAYMOND CHARLES VINET, SR.(1930 —2007)
 GEORGIA B. DAY                          BATON ROUGE,LA 70816           Experienced Trial and Appellate Practice
 DENISE ANN VINET, Of Counsel            Telephone:(225)200-0000
                                          Facsimile:(225)292-4149

                                             July 16, 2020

VIA US MAIL:
Clerk of Court
Pointe Coupee Parish
P.O. Box 38
New Roads, LA 70760

                  Re:      Pamela Gauthier vs Brookshire Grocery Company,et al.
                           18th JDC;Suit no: 49857
                                                     Div. B
                           Parish of Pointe Coupee, State of Louisiana

Dear Clerk:

        Attached please find the original Petition for Damages previously fax
                                                                                    filed on July 15,
2020 civil matter referenced above. Also enclosed please find check no.
                                                                             20407 in the amount of
$600.00 for filing cost and an additional check no. 20408 in the amount
                                                                                 of $50.00 to cover
service fees towards the secretary of state. Please notice are office once service
                                                                                   has been returned
from the sherriff so that we can update our records.

        Thank you for attention and assistance in this matter.


                                                               Respectfully,

                                                               DAYLAW GROUP,LLC
                                                               Latz.4-a-ki-      -
                                                               Lauren Lee
                                                               Paralegal to Georgia Day
//11
Attachment
                     Case 3:20-cv-00662-BAJ-SDJ                           Document 1-2                 10/02/20 Page 11 of 48
12256389594                                                                                                    •:35 p.m.     07-14-2020                  1 /2




                                                    LANELL SWINDLER LANDRY
                                                           CLERK OF COURT
                                                   18th JUDICIAL DISTRICT COURT
                                                       POINTE COUPEE PARISH
                                                            P.O. DRAWER 38
                                                         NEW ROADS,LA 70760
                                                             (225)638-9596
                                                        (225)638-9590 Main Fax
                                                         (225)638-9594 Civil Fax


              TO:

              FAX NO:                                             092 -441,71 q
              FROM:                               Lauren Meadows (Extension: 228)

              DATE:

              RE:

              PAGES:                        plus coverpage



              **    ***       ***      ****        ******                *         *      *    *   *    **        **     *        * * * r. X X x




              This is to acknowledge that the above described facsimile transmission was received and tiled on
              the date shown above. In accordance with R.S. 13:850,the original MUST be received in our office
              within seven (7) days (exclusive of legal holidays) from the date the facsimile was received, along
              with a filing fee of:

                                                                     s 6'00 t bier                                                    5-"
                                                                                                                              Sec (-
              Be advised that the Pointe Coupee Parish Clerk ofCourt's Office will file your pleading to preserve
              the date, but will not process a facsimile filing. We process original documents only.

              If you have any questions in this matter, please contact the civil department at (225) 638-9596
              extension 1.


                                                                CONFIDENTIALITY NOTICE

              This facsimile transmission (and/or the documents accompanying it) may contain information which is confidential or proprietary
              in nature and/or protected by the Clerk-client/work product privilege. This transmission and the information contained in it is intended
              only for the use of the individual or entity named above. If you are not the intended recipient, you are hereby notified that any
              disclosure, copying, distribution or the taking of any action in reliance on its contents is prohibited. TI you have received this
              transmission in error. please notify us immediately by telephone to arrange tbr return of the transmission. Your cooperation is greatly
              appreciated.
                   Case 3:20-cv-00662-BAJ-SDJ                         Document 1-2              10/02/20 Page 12 of 48
 12256389594                                                                                                  p.m.     07-14-2020                            2 /2 7
Ju             t   •           •




                       PAMELA GAUTHIER                                     SUIT NP:             DIVISION:

                                                                                     g51- &
                       VERSUS                                              18T" JUDICIAL DISTRICT COURT




                                                                                                                                   9S te wd fi 1 If1r 0102
                       BROOKSHIRE GROCERY COMPANY                          PARISH OF POINTE COUPEE
                       d/b/a SUPER I FOODS#648 and THE
                       TRAVELERSINDEMNITY COMPANY
                       OF CONNECTICUT                                      STATE OF LOUISIANA

                                                        PETITION FOR DAMAGES


                               NOW INTO COURT,through undersigned counsel, comes PAMELA GAUTH                              =.17;
                                                                                                                     =f0

                       resident and domiciliary ofPointe Coupee Parish, State of Louisiana, who respectfully represents

                       that:

                                                                      1.
                               MADE DEFENDANTS HEREIN ARE:

                               1.     BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648, a
                                      domestic corporation authorized to do and doing business in the State of
                                      Louisiana, which may be served through its agent for service of process, CT
                                      Corporation System,3867 Plaza Tower Dr., Baton Rouge,LA 70816; and

                               2.    THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, a
                                     foreign company authorized to do and doing business in the State of Louisiana,
                                     which may be served through its agent for service ofprocess, Louisiana Secretary
                                     ofState,8585 Archives Avenue,Baton Rouge,LA 70809.

                                                                      2.

                               Defendants are indebted unto petitioner for an offense or quasi offense occurring on or

                       about July 16,2019 in the Parish ofPointe Coupee, State of Louisiana.

                                                                      3.

                               On or about July 16, 2019, defendant, BROOKSHIRE GROCERY COMPANY,

                       owned, operated, managed and/or maintained or had a duty to own, operate, manage and/or

                       maintain, both individually and by and/or through its agents,servants and/or employees, a certain

                       premises,SUPER I FOODS#648,located at 213 Hospital Road, New Roads, LA 70760.

                                                                      4.

                               At the aforesaid time and place, plaintiff,PAMELA GAUTHIER,was lawfully on said

                       premises.

                                                                      5.

                               At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

                        d/b/a SUPER 1 FOODS#648, individually and/or by and through its agents, servants and/or

                        employees maintained the aforementioned premises including the floors inside the store/premises
                        Case 3:20-cv-00662-BAJ-SDJ                                               Document 1-2                             10/02/20 Page 13 of 48
                                                                      Transmission Report
Date/Time           07-14-2020        04:32:57 p.m.                                           Transmit Header Text
Local ID 1          12256389594                                                               Local Name 1                                           12256389594




                                                     This document: Confirmed
                                                 (reduced sample and details below)
                                                               Document size : 8.5"x14"


                                                                             LANELL SWINDLER LANDRY
                                                                                   CLERK OF COURT
                                                                            18" JUDICIAL DISTRICT COURT
                                                                               POINTE COUPEF.PARISH
                                                                                    P.O. DRAWER 38
                                                                                  NEW ROADS. LA 70769
                                                                                     (225)638-9596
                                                                                 (225)633-9590 Main Fax
                                                                                 (225)638-9594 Civil Fax
                                                             •••        •    Axlet                  lll        llll



                                           TO:                               Lau.,&,- tee.
                                           FAX NO:                                        2g2 — 4-1/qq

                                           FROM:                          Lauren                   ,'F.stension,

                                           DATE,

                                           RE:

                                           PACES:                    phis emerItege




                                           This is to ac.knowiedge that the above desenbed facsimile transmission tats recoiled and tiled
                                           the date shown above. In accordance pith R.S. I itS50.the oriainal MUST be received in 01.17o!lice
                                           within seven (7)days text.usive of legal halida)s)limn the date the facsimile was received, along
                                           with a tiling fee on

                                                                                              s fiCO iLz) ee-tle/-L
                                                                                                                                           Sec (
                                           Be advised that the Pointe Caupee Parish C lei k itt*COUfffS OffiCe still fi le year titaadina to ?reserve
                                           the date, hut will not process a facsimile filing. 1.Ve process otiainal documents only.

                                           If you have any questions in this matter, please domacr the civil de?artrnent as t22.5 t 638-9554
                                           extension I.     -

                                                                                       &.sr          rrlaLITV


                                                                              .1. 11,41•VIIS....M1.4.1!,11g.
                                                                                                       lei,                                       .ir',copra:try
                                                                                                                      unrJu.nitrintktion,...4,:n4
                                                 Ian                        e.} maim abarte.  If you at rna t0. acaled r atr at4 toe Aft                    ay
                                                    , ,,y.,1.41131164.021 CC 1.61 tail*                                      pr.:I:6,1,1
                                                         erne,plraiu Nati, n unrawi.ey.9 tea:visa.i.a.erar,e1,:emmOrIttnallmi.icry Viiiircoopantilmioisymaily
                                           approhiati.




Total Pages Scanned : 2                      Total Pages Confirmed : 2
 No.    Job     Remote Station            Start Time                   Duration                                            Pages                       Line        Mode     Job Type      Results
001     803     FAX.PLUS                  04:31:09 p.m. 07-14-2020 00:01:30                                                2/2                         1           EC       HS            CP14400

Abbreviations:
HS: Host send               PL: Polled local                        MP: Mailbox print                                        CP: Completed                                TS: Terminated by system
H R: Host receive           PR: Polled remote                       RP: Report                                               FA: Fail                                     G3: Group 3
WS: Waiting send            MS: Mailbox save                        FF: Fax Forward                                          TU: Terminated by user                       EC: Error Correct
             Case 3:20-cv-00662-BAJ-SDJ        Document 1-2       10/02/20 Page 14 of 48




PAMELA GAUTHIER                                      SUIT NO:   Lig851
                                                                                at
VERSUS                                               18TH JUDICIAL DISTRICiftOURag                7,-',

                                                                                  C.
                                                                                  -rl      pa 1•,-t
BROOKSHIRE GROCERY COMPANY                           PARISH OF POINTE COUF! -.:            4=3
d/b/a SUPER 1 FOODS#648 and THE                                          -...,n •,-...••    -la ;--n•:. -
                                                                                                          le
TRAVELERS INDEMNITY COMPANY                                                                         1 ,
                                                                                            -::. 7 t
OF CONNECTICUT                                       STATE OF LOUISIANA                              !...J,
                                                                                            ,c             1
                                                                                             .....1
                                  PETITION FOR DAMAGES


        NOW INTO COURT, through undersigned counsel, comes PAMELA GAUTHIER, a

resident and domiciliary of Pointe Coupee Parish, State of Louisiana, who respectfully represents

that:

                                                1.

        MADE DEFENDANTS HEREIN ARE:

        1.      BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648, a
                domestic corporation authorized to do and doing business in the State of
                Louisiana, which may be served through its agent for service of process, CT
                Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816; and

        2.      THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, a
                foreign company authorized to do and doing business in the State of Louisiana,
                which may be served through its agent for service of process, Louisiana Secretary
                of State, 8585 Archives Avenue, Baton Rouge, LA 70809.

                                                2.

        Defendants are indebted unto petitioner for an offense or quasi offense occurring on or

about July 16, 2019 in the Parish of Pointe Coupee, State of Louisiana.

                                                3.

        On or about July 16, 2019, defendant, BROOKSHIRE GROCERY COMPANY,

owned, operated, managed and/or maintained or had a duty to own, operate, manage and/or

maintain, both individually and by and/or through its agents, servants and/or employees, a certain

premises, SUPER 1 FOODS#648,located at 213 Hospital Road, New Roads, LA 70760.

                                                4.

        At the aforesaid time and place, plaintiff, PAMELA GAUTHIER,was lawfully on said

premises.

                                                5.

        At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

d/b/a SUPER 1 FOODS#648, individually and/or by and through its agents, servants and/or

employees maintained the aforementioned premises including the floors inside the store/premises
           Case 3:20-cv-00662-BAJ-SDJ             Document 1-2        10/02/20 Page 15 of 48



in such a manner where the floor became and/or caused a slip hazard when the freezer leaked

water on the floor.

                                                   6.

        At the aforesaid time and place, plaintiff, PAMELA GAUTHIER, was shopping on said

premises(SUPER 1 FOODS#648, located at 213 Hospital Road, New Roads, LA 70760) when,

suddenly and without warning, plaintiff, PAMELA GAUTHIER,slipped on water leaking from

the freezer and fell violently to the floor, causing her to sustain serious injuries.

                                                   7.

        At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

d/b/a SUPER 1 FOODS#648, individually and/or.by and through its agents, servants and/or

employees, had a duty to maintain the aforementioned premises, including said floors, in a

reasonably safe condition for persons lawfully on said premises,,to include plaintiff, PAMELA

GAUTHIER,herein.

                                                  8.
       At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

d/b/a SUPER 1 FOODS#648, individually and/or by and through its agents, servants and/or

employees, disregarded said duty and/or failed to properly maintain, clean and/or remove the

water from the floor so as to render the floors dangerously slippery and unsafe for use, and as a

result of this dangerous condition, plaintiff, PAMELA GAUTHIER,slipped and fell.

                                                  9.

       At the aforesaid time and place, defendant, BROOKSHIRE GROCERY COMPANY

d/b/a SUPER 1 FOODS#648, as the maintainer of the aforementioned premises, either

individually or by and through its agents, servants and/or employees, acted with less than

reasonable care and was then and there guilty of one or more of the following careless and

negligent acts and/or omissions:

       a) Improperly operated, managed, maintained and controlled its premises in failing to
          properly maintain the aforementioned floors;

       b) Failing to warn the plaintiff, PAMELA GAUTHIER, and other persons lawfully on
          said premises ofthe dangerous condition when defendant knew or should have known
          in the exercise of ordinary care that said warning was necessary to prevent injury to
          the plaintiff, PAMELA GAUTHIER;

       c) Failing to make a reasonable inspection of its premises when it knew or in the
          exercise of ordinary care should have known that said inspection was necessary to
          prevent injury to plaintiff, PAMELA GAUTHIER, and others lawfully on said
          premises; and
             Case 3:20-cv-00662-BAJ-SDJ          Document 1-2         10/02/20 Page 16 of 48




        d) Any and all negligence, fault, and/or intentional acts which are to be shown at the
           trial of this matter.
                                              10.

        As a result of one or more of the negligent acts or omissions of defendant,

BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648, described herein,

plaintiff, PAMELA GAUTHIER,sustained the following non-exclusive damages:

        A.      Past, present and future physical pain and suffering;

        B.      Past, present and future mental anguish and suffering;

       C.       Past, present and future medical expenses;

       D.       Past, present and future loss wages;

       E.       Past, present and future loss of enjoyment of life;

       F.       Past, present and future disfigurement and impairment;

       G.       Disability; and

       H.       Other damages which will be proven at trial.

                                                 11.

       Petitioner alleges, upon information and belief, that the defendant, THE TRAVELERS

INDEMNITY COMPANY OF CONNECTICUT, insured defendant, BROOKSHIRE

GROCERY COMPANY d/b/a SUPER 1 FOODS#648, at all times relevant hereto, for the

negligence and fault of BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1

FOODS#648, and/or otherwise provided coverage for the damages sustained by plaintiff,

PAMELA GAUTHIER,as alleged herein and/or may be proven at trial.

                                                 12.

       As a result of this accident, the petitioner, PAMELA GAUTHIER, has suffered severe

injuries to various parts of her body, including but not limited to her knees, hips, and other

unknown and grievous injuries to the body, all causing her severe pain and suffering.



       WHEREFORE, your petitioner prays that a copy of this petition, along with a reasonably

fit and proper citation be served upon the defendants; that the defendants be caused either to

answer or otherwise plead within the delays, and that there be judgment in favor of your

petitioner and against the defendants for all outstanding damages with legal interest from the date

ofjudicial demand and all costs of these proceedings.
       Case 3:20-cv-00662-BAJ-SDJ     Document 1-2     10/02/20 Page 17 of 48




                                    Respectfully Submitted:

                                    DAY LAW GROUP,LLC




                                    GEORGIA B/DAY (#33744)
                                    1 1817 Bricksome Ave., Suite A
                                    Baton Rouge, LA 70816
                                    Telephone: (225)200-0000
                                    Facsimile:   (225)292-4149




PLEASE SERVE:

BROOKSHIRE GROCERY COMPANY d/b/a SUPER 1 FOODS#648
Through its registered agentfor service ofprocess:
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

AND

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
Through its registered agentfor service ofprocess:
Louisiana Secretary of State
8585 Archives Ave.
Baton Rouge, LA 70809
            Case 3:20-cv-00662-BAJ-SDJ            Document 1-2      10/02/20 Page 18 of 48



PAMELA GAUTHIER                                        SUIT NO:       0-11DIV1S1ON:


VERSUS                                                 18'.11 JUDICIAL DISTRICT COURT


BROOKSHIRE GROCERY COMPANY                             PARISH OF POINTE COUPEE
d/b/a SUPER 1 FOODS#648 and THE                                                                      O
                                                                                                     C:›
TRAVELERS INDEMNITY COMPANY                                                                ,..-

OF CONNECTICUT                                         STATE OF LOUISIANA            C)    CI)
                                                                                           ••••C
                                                                                     -u
                                                                                                     N3
                               REQUEST FOR WRITTEN NOTICE

                                                                                                     •••••
                                                                                                     • •
TO:     Clerk Of Court
        18th Judicial District Court                                                                  CO



        Parish of Pointe Coupee
        201 E. Main St.
        New Roads, LA 70760

        Pursuant to Article 1572 of the Louisiana Code of Civil Procedure, you
                                                                               are hereby
requested to give the undersigned counsel written notice by mail ten (10) days in
                                                                                  advance of the
date fixed for trial or hearing of this case, whether on exception, motions, rules or on
                                                                                           the merits.
        In accordance with Louisiana Code of Civil Procedure Articles 1913 and 1914,
                                                                                     you are
hereby requested to give immediate written notice of all orders or judgmen
                                                                           ts, whether
interlocutory or final, made or rendered in the proceedings upon the rendition thereof,
                                                                                                   including
notice or judgment in the event this case be taken under advisement, or if the
                                                                               judgment is not
signed at the conclusion of the trial on the merits.




                                               Respectfully Submitted:

                                              DAY LAW GROUP,LLC




                                              GEORGIA IDDAY (33744)
                                              1 1817 Bricksome Ave., Suite A
                                              Baton Rouge, LA 70816
                                              Telephone: (225)200-0000
                                              Facsimile: (225)292-4149
            Case 3:20-cv-00662-BAJ-SDJ      Document 1-2          10/02/20 Page 19 of 48




                                       CITATION
                                 18TH JUDICIAL DISTRICT COURT
                                   PARISH OF POINTE COUPEE
                                      STATE OF LOUISIANA

PAMELA GAUTHIER

VERSUS 49857B

BROOKSHIRE GROCERY COMPANY ET AL

STATE OF LOUISIANA AND SAID COURT TO:
                                                                            ,r
BROOKSHIRE GROCERY COMPANY dba SUPER 1 FOODS #648
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS
CT CORPORATION SYSTEM
3867 PLAZA TOWER DRIVE
BATON ROUGE,LA 70816


YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN THE

PETITION FOR DAMAGES

FILED BY PAMELA GAUTHIER

IN THE ABOVE ENTITLED AND NUMBERED CAUSE, A CERTIFIED COPY OF WHICH
ACCOMPANIES THIS CITATION, OR FILE YOUR ANSWER OR OTHER PLEADINGS IN THE OFFICE
OF THE CLERK OF COURT OF THE 18TH JUDICIAL DISTRICT COURT, FOR THE SAID PARISH, AT
THE CITY OF NEW ROADS, LOUISIANA, WITHIN FIFTEEN (15) DAYS AFTER SERVICE HEREOF.
YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PENALTY OF DEFAULT
JUDGMENT AGAINST YOU.

WITNESS THE HONORABLE JUDGES FOR THE 18TH JUDICIAL DISTRICT COURT AT NEW ROADS,
LOUISIANA,JULY 29,2020.

LANELL SWINDLER LANDRY
CLERK OF COURT
P.O. DRAWER 38
                                                                party thr
NEW ROADS,LA 70760                            ice On
                                                    the haired.
                                                          ponahen
                                                  CT Cm
                                                                2.020
BY:                                               A l tr: 0 7
   DEPUTY CLERK OF COURT




                                144TE RE
                                      RECEIVED:
                     ‘ws decO   TOTE OF SERVICE:
                0.04  ,0\e•     DAT SERVED:
          0).     00°4            PeOF SERVICE:           PERSONAL
                                                          DOMICILIARY
                         lye    PERSON SERVED:
                't.i\u
                                UNABLE TO LOCATE:
                                DEPUTY SHERIFF:
                Case 3:20-cv-00662-BAJ-SDJ     Document 1-2          10/02/20 Page 20 of 48




                                     CITATION
                              18TH JUDICIAL DISTRICT COURT
                                PARISH OF POINTE COUPEE
                                   STATE Or; LOUISIANA

PAMELA GAUTHIER

                                                                                          c-5
VERSUS 49857B
                                                                                                Cu
BROOKSHIRE GROCERY COMPANY ET AL

STATE OF LOUISIANA AND SAID COURT TO:


THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS
LOUISIANA SECRETARY OF STATE
8585 ARCHIVES AVENUE
BATON ROUGE,LA 70809


YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN THE

PETITION FOR DAMAGES

FILED BY PAMELA GAUTHIER

IN THE ABOVE ENTITLED AND NUMBERED CAUSE, A CERTIFIED COPY OF WHICH
ACCOMPANIES THIS CITATION, OR FILE YOUR ANSWER OR OTHER PLEADINGS IN THE OFFICE
OF THE CLERK OF COURT OF THE 18TH JUDICIAL DISTRICT COURT,FOR THE SAID PARISH, AT
THE CITY OF NEW ROADS, LOUISIANA, WITHIN FIFTEEN (15) DAYS AFTER SERVICE HEREOF.
YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PENALTY OF DEFAULT
JUDGMENT AGAINST YOU.

WITNESS THE HONORABLE JUDGES FOR THE 18TH JUDICIAL DISTRICT COURT AT NEW ROADS,
LOUISIANA, JULY 29, 2020.

LANELL SWINDLER LANDRY
CLERK OF COURT
P.O. DRAWER 38                                                            \ c°
                                                                  e6p            0C‘
NEW ROADS.LA 70760

                                             v6esec\i‘G°   oc‘esecce'°1
                                        Vtit          o\
BY: (                                          00ce                              tloer'‘"
   DEPUTY CLERK OF COURT                                          0       '6‘

                                                            01,           P•:-
                                                      taco                       cie,04
                                                          -- • ,)
                              DATE RECEIVED: ')
                                              1 • '\\
                              TYPE OF SERVICE:
                              DATE SERVED:
                              TYPE OF SERVICE:   PERSONAL
                                                  DOMICILIARY
                              PERSON SERVED:
                              UNABLE TO LOCATE:
                              DEPUTY SHERIFF:
          A
08/24/2020 11:18AM FAX  225381 2
                Case 3:20-cv-00662-BAJ-SDJ             Document
                                                     Bre          1-2e&W10/02/20
                                                         azeale,Sachs   ilp,,-n        Page 21 of 48a0001/0006
                                 U



                      B REAZEALE, SACHSE & WI
                                              LSON, L.L.P.                          ATTORNEYS AT              LAW

                                                                                                    KELSEY A.CLARK
                                                                                               Relsey.cierkgpbswilp.com
                                                                                                MIECTMAL:(225) 381-3
                                                                                                                     174
                                                                                           coRmiATE ppm:(225) 387-4000
                                                                                                     Fruc(225) 381-8029
                                                                                         One American Place, 23rd Floor
                                                                                                         301 Main Street
                                                                                                Baton Rouge. LA 70801
                                                                                                          P.O. Box 3197
         August 24,2020                                                                   Baton Rouge, LA 70521-3197
                                                                                                      www.bawlip.corn
        Clerk of Court, 18th JDC
        Parish of Pointe Coupee
        P. 0. Box 86                                                 VIA FACSIMILE -(225) 638-9590
        New Roads, LA 70760-0086                                          AND REGULAR MAIL

               Re:     Pamela Gauthier v. Brookshire Grocer
                                                            y Company d/b/a
                       Super I Food #648, et al
                       Docket No.49,857, Div. B, 18th TDC,
                                                          Pointe Coupee Parish
                       BS&W File No.: 16600-56434


        Dear Clerk:
                                                                                                        ••
                                                                                                      N3        7-1
                Enclosed please find an original and one                                              (J1 -
       Damages and Request for Written Noti                 (1) copy of each of an Answer to
                                                ce on behalf or Defendant, l3rooksh              Peti tion for
        d/b/a Super 1 Foods #648. Please file                                         irc Grocery Company
                                                the originals into the suit record and
       copies to me in the enclosed self                                                return stamped filed
                                             -addressed and stamped envelope.
       pleadings are being fax filed and the orig                                    Please note that these
                                                  inals are being sent to you via regular
                                                                                          mail.
                Please fax a confirmation of receipt of this
       to file these pleadings to me at(225)                 fax, along with an invoice for the amo
                                              381-8029. I will enclose our firm's che                unt due
       cover the filing fees, which will include the                                    ck in that amount to
                                                     fax filing fee.
              Thank you in advance for your courtesies in this
       or concerns, please do not hesitate to cont             matter. Should you have any question
                                                  act us.                                           s

                                                       Sincerely,
                                                       BREAZEALE,SACIISE & WILSON
                                                                                  ,L.L                   .P.

                                                      Aft
                                                     Kelsey A. a k
       KAC/mry
       Enclosures
       cc:    Georgia B. Day, Esq.(via email)(w/encl.)



        B ATON          ROUGE                 N   EW     OR    L E    AN   S        MON ROE
                                                                                                        1946729,vi
08/24/2020 11 : 18AM FAX 225381en28
                  Case 3:20-cv-00662-BAJ-SDJ Breaz
                                               Document   1-2eS511
                                                   eale,Sachs   10/02/20
                                                                 , ,
                                                                   -1                Page 22 of 48210002/0006




         PAMELA GAUTHIER
                                                              DOCKET NO. 49857 DIV.: B
         VERSUS
                                                              18TH JUDICIAL DISTRICT COURT
         BROOKSIIIRE GROCERY
         COMPANY D/B/A SUPER 1                                PARISH OF POINTE COUPEE
         FOODS#648 AND THE TRAVELERS
         INDEMNITY COMPANY OF
                                                              STATE OF LOUISIANA
         CONNECTICUT

                                 ANSWER TO PETITION FOR DAMAGES
                                                                                          C7        -
                                                                                        • r—            nO
               NOW INTO COURT, through undersigned counsel,                  3.!,2
                                                                    comes DC "tFaht, thboog_
                                                                                           k lurie
                                                                                       G-,
         Grocery Company d/b/a Super I Foods #648 ("Super I"),
                                                                   which ansWers:I:he P tion.-4or
         Damages filed by plaintiff, Pamela Gauthier, as follow
                                                                s:
                                                                                     VY1 ---977')
                                                                                     4-1-1C-j-‹
                                                         1.                                             IN)
                                                                                                        CY>
                 Super 1 admits that it is made defendant herein; however,
                                                                           all allegations of fault or
         liability are denied.

                                                         2.

                The allegations contained in paragraph 2 are denied.

                                                         3.

                The allegations contained in paragraph 3 are denied as written.

                                                         4.

                The allegations contained in paragraph 4 are denied as written.

                                                         5.

                The allegations contained in paragraph 5 are denied.

                                                        6.

                The allegations contained in paragraph 6 are denied.

                                                        7.

                The allegations contained in paragraph 7 arc denied as written.

                                                        8.

                The allegations contained in paragraph 8 are denied.

                                                        9.

                The allegations contained in paragraph 9, and all subparts thereof, are denied.

                                                        10.

                The allegations contained in paragraph 10, and all subparts thereof, are denied.




                                                                                                              1944586.1
08/24/2020 11 : 18AM FAX 225381
                  Case 3:20-cv-00662-BAJ-SDJ
                                  8            Document
                                             Brea zeale,Sa1-2  10/02/20
                                                          chse&41W A9                  Page 23 of 48a0003g1006




                                                          1 1.
                  The allegations contained in paragraph
                                                          11 assert a legal conclusion, and therefore
                                                                                                        no
         answer is required of Super 1. Any polic
                                                    ies issued by The Travelers Indemnity
                                                                                              Company of
         Connecticut contain many terms, condi
                                                  tions, limitations, and exclusions which
                                                                                               control the
         obligations of that policy, and such terms,
                                                     conditions, limitations, and exclusions are pled
                                                                                                      as if
         set forth herein in extenso.

                                                         12.
                 The allegations contained in paragraph 12 are
                                                                 denied.
                 AND      NOW, FURTHER             ANSWERING, DEFENDANT,                     BROOKSHIRE
         GROCERY COMPANY D/B/A SUPER 1 FOO
                                           DS 4648                    ,STATES:

                                                         13.
                Super 1 specifically denies having any knowledge, wheth
                                                                        er actua     l or constructive, of any
         allegedly dangerous conditions on its premises on the
                                                                 date of plaintiffs alleged incident.

                                                        14.
                Super 1 specifically denies that it breached any duty owed to
                                                                                plaintiff.

                                                        15.
                Super 1 specifically denies that it failed to exercise reasonable
                                                                                  care to keep its premises
        in a reasonably safe condition.

                                                        16.
                Super 1 specifically denies that it failed to exercise reasonable
                                                                                  care to keep its premises
        free of hazardous conditions.

                                                        17.

                Super 1 specifically denies that the condition of the premises on whic plaint
                                                                                      h       iff allegedly
        injured herself presented an unreasonable risk of harm.

                                                        18.
               Super 1 specifically denies that it created the allegedly dangerous condi
                                                                                         tion on which
        plaintiff allegedly injured herself.

                                                        19.

               Super 1 denies that any action or inaction on its part was a cause in fact or
                                                                                             legal   cause of
        any injuries/damages to plaintiff.




                                                       -2-
                                                                                                        1944586.1
03/24/2020 11 :19AM FAX 2253813n.29
                 Case 3:20-cv-00662-BAJ-SDJ Breaz
                                              Document    1-2e&Wi10/02/20
                                                  eale,Sachs        4z1,.                Page 24 of 48Z0004/0006




                                                           20.
                 The fault of plaintiff is pled in bar or reduct
                                                                 ion of plaintiffs recovery.

                                                           21.
                 The fault of third parties for whom Super 1
                                                             is not liable is pled in bar or reduction of
          plaintiffs recovery.

                                                           22.
                Plaintiff's failure to mitigate her damages is pled
                                                                    in bar or reduction of plaintiffs
         recovery.

                                                           23.

                 Super 1 is entitled to and requests a trial by jury.

                                                           24.

                Super 1 affirmatively alleges that, to the extent that plainti
                                                                               ff's medical expenses have
         been paid by worker's compensation, Medicare, Medicaid, or
                                                                         negotiated discounts, Super I's
         alleged liability is limited to the amount actually paid, and not
                                                                             the gross amount billed.
                 WHEREFORE,BROOKSHIRE GROCERY COMPANY 1)/B/A
                                                                                           SUPER 1 FOODS
         #648 PRAYS that after due proceedings, there be judgment in its favor,
                                                                                dismissing plaintiffs
         claims with prejudice, and assessing all costs against plaintiff.

                Alternatively, Super I prays that any recovery in favor of plaintiff
                                                                                     be reduced by an
         amount commensurate with a degree of fault attributable to plainti
                                                                            ff, and a degree of fault
         attributable to third parties for whom Super 1 is not liable. Finall
                                                                              y, Super 1 prays that any
         recovery in favor of plaintiff be reduced by an amount commensurate with plainti
                                                                                          ff's failure to
         mitigate her damages.

                Moreover, Super 1 prays for a trial by jury.

                                                       Respectfully submitted,

                                                      BREAZEALE,SACIISE & WILSON, L.L.P.
                                                      One American Place, 23"1 Floor
                                                      Post Office Box 3197
                                                      Baton Rouge,Louisiana 70821-3197
                                                      Telephone: 225-387-4000
                                                      Fax: 225-381-8029


                                                      Trenton      bre, La., Bar Roll No.20999
                                                      bruit O. emillion, La. Bar Roll No. 33867
                                                      Kelsey A. Clark, La. Bar Roll No.36413
                                                      Attorneysfor Brookshire Grocery Company d/b/a
                                                      Super 1 Foods #648



                                                          -3-
                                                                                                        19445&6.l
08/24/2020 11:20AM FAX 226381814?8
                Case 3:20-cv-00662-BAJ-SDJ Breaz
                                             Document    1-2
                                                 eale,Sachs     10/02/20
                                                            e&Wi1 ,F,
                                                                    --10\            Page 25 of 48Q0005/0006




          PAMELA GAUTHIER
                                                              DOCKET NO. 49857 DIV.: B
          VERSUS
                                                              18TH JUDICIAL DISTRICT COURT
         BROOKSHIRE GROCERY
         COMPANY D/B/A SUPER 1
                                                              PARISH OF POINTE COUPEE,
         FOODS#648 AND THE TRAVELERS
         INDEMNITY COMPANY OF
                                                              STATE OF LOUISIA14,            ;-
         CONNECTICUT


                                            REQUEST FOR NOTICE
                 In accordance with the provisions of Articles
                                                               1571 and 1572 of thW374iiana-Code.Lf
                                                                                      SB
         Civil Procedure, you arc hereby requested to send                                      CrN
                                                           to us written notice by mail, at least ten (10)
         days in advance of any date fixed for any and all
                                                              conferences, hearings, and/or trials in matter,
         whether on exceptions, rules or the merits thereof, or any
                                                                    assignment of fixing ofsaid case.
                 In accordance with the provisions of Article 1913 and 1914
                                                                            of the Louisiana Code of
         Civil Procedure, you also hereby are requested to send to us
                                                                      immediately notice of any order or
         judgment made or rendered in this case, upon the entry of such
                                                                        order or judgment, whether
         interlocutory or final.

                This request for notice is made with full reservation of all rights, and
                                                                                         we thank you for
         your customary courtesy and cooperation.



                                                     Respectfully submitted,

                                                     BREAZEALF.,SACHSE & WILSON,L.L.P.
                                                     One American.Place, 23'1 Floor
                                                     Post Office Box 3197
                                                     Baton Rouge, Louisiana 70821-3197
                                                     Telephone: 225-387-4000
                                                     Fax: 225-381-8029


                                                     renton      bre, La. Bar Roll No. 20999
                                                    Druit G. /se illion, La. Bar Roll No. 33867
                                                    Kelsey A. Clark, La. Bar Roll No. 36413
                                                    Attorneysfor Brookshire Grocery Company d/b/o
                                                    Super I Foods #648




                                                        -4-
                                                                                                    1944586.1
08/24/2020 11:20AM FAX 22 3818 8
                Case 3:20-cv-00662-BAJ-SDJ Brea
                                             Document    1-2&Wil
                                                zeale,Sachse  10/02/20
                                                                 vi,             Page 26 of 48Z0006/0008
                                )




         PAMELA GAUTHIER
                                                           DOCKET NO. 49857 DIV.: B
          VERSUS
                                                           18.114 JUDICIAL DISTRICT COURT
         BROOKSHIRE GROCERY
         COMPANY D/B/A SUPER I
                                                           PARISH OF POINTE COUPEE
         FOODS#648 AND THE TRAVELERS
         INDEMNITY COMPANY OF
                                                           STATE OF LOUISIAN*---T.. ..
         CONNECTICUT

                                                                                        C   d
                                        CERTIFICATE OF SERVICE
                                                                                                .
                                                                                                    3210
                                                                                    :" 77>rin
                I hereby certify that a copy of the above and
                                                              foregoing.Answer to PeV, koVbr
         and Requestfor Notice has been sent this date via
                                                           electronic mail and facsimile to the fglowing
         counsel of record:

                                     Georgia B. Day
                                     11817 13ricksorne Ave., Suite A
                                     Baton Rouge,LA 70816
                                     E: georgia@daylawgroup.corn
                                     F: 225-292-4149


               Baton Rouge, Louisiana, on this 24th day of August,2020.




                                  ii          Tie ton J. Oubre
                                             )
                                             I it G. Gremillion
                                              Kelsey A. Clark




                                                     -5-
                                                                                                    1944586i
                          Case 3:20-cv-00662-BAJ-SDJ                                              Document 1-2                                   10/02/20 Page 27 of 48
                                                                       Transmission Report
Date/Time           08-24-2020        02:50:03 p.m.                                         Transmit Header Text
Local ID 1          12256389594                                                             Local Name 1                                                  12256389594




                                                    This document : Confirmed
                                                (reduced sample and details below)
                                                                Document size :8.5"x14"


                                                                                   .     .               _. .
                                                                               LAN ELL SWINDLER LANDRY
                                                                                      CLERIC OF COURT
                                                                              I8"' JUDICIAL DISTRICT COURT
                                                                                  POINTF.COUPEE PARISH
                                                                                       P.O. DRAWER PI
                                                                                     NEW ROADS,LA 70760
                                                                                        (225)638-9396
                                                                                   (333)638.9390 Main Fs%
                                                                                    (225)638459.1 Civil Fax

                                           TO:                                        K-e17.
                                                                                           9j               fifLtir,
                                           FAX NO:                                41 -1.0.1(4
                                           FROM:                            I.                                    "P.M
                                           DATE:                                            .2,4 -zz-z.t)
                                           RE:                                                                                                     41
                                                                                                                                                    4267-
                                           FAGS'S:              ( plus Ce•Yetrykige


                                                                                                         41)
                                           i bis is:0 aclinois.edge that the above Jeicribee. facsimile transmiu:...in vius recetved and li!eu
                                                                                                                                               on
                                           the date shown above. in accordance with R.S. 13.850,the eelsinal NIUST be retained in
                                                                                                                                       ihr*Rico
                                           withir. loan()days(exclusive of legal holi.la.,;) front the date lb: csirnile was received. aionit
                                           with a ding fee of:

                                                                                             s 100
                                           Re ad.ised that the Pointe Coupes Pansh Clock ofCourt's Office will file your pleading to xeserve
                                           the ewe. but will not protean a inn-simile Mini. We process urigir.al ..?ticxnertis only.

                                           If you hose any cnestSons in thin Inoue; Neal: Collf.a.3 the civil department at(225)6334395
                                           extension I.


                                                                                        rONFIIIFNTI41 t re vox=

                                            11,                     8,erd..role Jo:Law.x         yaee ra r3).ue:rieselfieer........le is
                                           eieeeeteei.fiee,.,.m/by.h.tCetti:liotten00...1.1ctrai.1..te. Ilistorarsoniaioet NIJ:I.eirekereeei.r.o.eriwyt... •ciiiteieua
                                                                                                                                                            ie
                                           nr4      w                     ut trAdy sairteS aJr.c ft roe are (nd     s.11.14: fe.11.61.       ,et,thY
                                           Jtw kreer. wryter. Jim,u.Iion .e a,fair* akin au..r ecli:xe                 :COMMA 1. gondtl...0.       feame           air
                                           erAwrretioet in owe.paw no        ermealues1)
                                                                                     .      :41.44.3C                                      Yukf......r.11•6 1 ,
                                                                                                                                                              3 :CAM.
                                                                                                                                                                    ,
                                           tegreciettel.




Total Pages Scanned :2                      Total Pages Confirmed :2
 No.    Job     Remote Station           Start Time                 Duration                                                   Pages                        Line         Mode     Job Type      Results
001     172    2253818029                02:44:38 p.m.08-24-2020 00:02:15                                                      2/2                          1            EC       HS            CP14400

Abbreviations:
-IS: Host send              PL: Polled local                         MP: Mailbox print                                          CP: Completed                                   TS: Terminated by system
-IR: Host receive           PR: Polled remote                        RP: Report                                                 FA: Fail                                        G3: Group 3
NS: Waiting send            MS: Mailbox save                         FF: Fax Forward                                            TU: Terminated by user                          EC: Error Correct
          Case 3:20-cv-00662-BAJ-SDJ            Document 1-2             10/02/20 Page 28 of 48



               BREAZEALE, SACHSE & WILSON, L.L.P.                                ATTORNEYS AT LAW


                                                                                               KELSEY A. CLARK
                                                                                          kelsey.clark@bswIlp.corn

                                                                                                    (225) 381-3174
                                                                                           DIRECT DIAL

                                                                                                    (225) 387-4000
                                                                                      CORPORATE PHONE

                                                                                                FAX (225) 381-8029

                                                             V                      One American Place, 23rd Floor
                                                                                                    301 Main Street
                                                                                           Baton Rouge, LA 70801
                                                                                                     P.O. Box 3197
                                                                                     Baton Rouge, LA 70821-3197
August 24, 2020
                                                                                                   w ww.bswllp.com


Clerk of Court, 18th JDC
Parish of Pointe Coupee                                      VIA FACSIMILE -(225) 638-9590
P. 0. Box 86
                                                                 AND REGULAR MAIL-
New Roads, LA 70760-0086                                                           -

         Re:    Pamela Gauthier v. Brookshire Grocery Company d/b/a
                Super 1 Food #648, et al
                Docket No. 49,857, Div. B, 18th JDC,Pointe Coupee Parish
                BS&W File No.: 16600-56434


Dear Clerk:

       Enclosed please find an original and one (1) copy of each of an Answer to Petition for
Damages and Request for Written Notice on behalf of Defendant, Brookshire Grocery Company
d/b/a Super 1 Foods #648. Please file the originals into the suit record and return stamped filed
copies to me in the enclosed self-addressed and stamped envelope. Please note that these
pleadings are being fax filed and the originals are being sent to you via regular mail.

         Please fax a confirmation of receipt of this fax, along with an invoice for the amount due
to file these pleadings to me at (225) 381-8029. I will enclose our firm's check in that amount to
cover the filing fees, which will include the fax filing fee.

       Thank you in advance for your courtesies in this matter. Should you have any questions
or concerns, please do not hesitate to contact us.

                                             Sincerely,
                                             BREAZEALE,SACHSE & WILSON,L.L.P.


                                                                  (
                                             Kelsey A.           ak

KAC/mry
Enclosures
cc:    Georgia B. Day, Esq.(via email)(w/encl.)



 B   A   TON      R   OU   G   E   ▪   N   EW    O   R   L   E   A   N   S   ▪    MON        RO          E
                                                                                                         1946729.v1
         Case 3:20-cv-00662-BAJ-SDJ          Document 1-2       10/02/20 Page 29 of 48




PAMELA GAUTHIER                                      DOCKET NO. 49857 DIV.: B
                                                                                  F       can
VERSUS                                               184H JUDICIAL DISTRIQT.C.OURT —.4 1
                               Icsi                                                       c=
                                                                                          c;—)           Era
BROOKSHIRE GROCERY
COMPANY D/B/A SUPER 1                                                                     Cr,        c.—)1
                                                     PARISH OF POINTE COUPEt
FOODS#648 AND THE TRAVELERS                                                                          —
INDEMNITY COMPANY OF                                 STATE OF LOUISIANA                              fill

CONNECTICUT
                                                                                          r.
                        ANSWER TO PETITION FOR DAMAGES

        NOW INTO COURT, through undersigned counsel, comes Defendant, Brookshire

Grocery Company d/b/a Super 1 Foods #648 ("Super 1"), which answers the Petition for

Damages filed by plaintiff, Pamela Gauthier, as follows:

                                                1.

       Super 1 admits that it is made defendant herein; however, all allegations of fault or

liability are denied.

                                               2.

       The allegations contained in paragraph 2 are denied.

                                               3.

       The allegations contained in paragraph 3 are denied as written.

                                               4.

       The allegations contained in paragraph 4 are denied as written.

                                               5.

       The allegations contained in paragraph 5 are denied.

                                               6.

       The allegations contained in paragraph 6 are denied.

                                               7.

       The allegations contained in paragraph 7 are denied as written.

                                               8.

       The allegations contained in paragraph 8 are denied.

                                               9.

       The allegations contained in paragraph 9, and all subparts thereof, are denied.

                                               10.

       The allegations contained in paragraph 10, and all subparts thereof, are denied.




                                               -1-
                                                                                                I 944586. I
           Case 3:20-cv-00662-BAJ-SDJ           Document 1-2          10/02/20 Page 30 of 48




                                                      11.
           The allegations contained in paragraph
                                                    11 assert a legal conclusion, and therefore
                                                                                                 no
  answer is required of Super 1. Any polic
                                             ies issued by The Travelers Indemnity
                                                                                       Company of
  Connecticut contain many terms, conditions
                                                 , limitations, and exclusions which contr
                                                                                             ol the
  obligations of that policy, and such terms,
                                              conditions, limitations, and exclusions are
                                                                                          pled as if
  set forth herein in extenso.

                                                  12.
          The allegations contained in paragraph 12 are deni
                                                             ed.
          AND      NOW, FURTHER             ANSWERING,             DEFENDANT,           BROOKSHIRE
  GROCERY COMPANY D/B/A SUPER 1 FOODS
                                      #648,STATES:

                                                 13.
         Super 1 specifically denies having any knowledg
                                                         e, whether        actual or constructive, of any
 allegedly dangerous conditions on its premises on the
                                                            date of plaintiff's alleged incident.

                                                 14.
         Super 1 specifically denies that it breached any duty
                                                               owed to     plaintiff.

                                                 15.
         Super 1 specifically denies that it failed to exercise
                                                                reasonable care to keep its premises
 in a reasonably safe condition.

                                                 16.

        Super 1 specifically denies that it failed to exercise
                                                               reasonable care to keep its premises
free of hazardous conditions.

                                                17.

        Super 1 specifically denies that the condition of the
                                                              premises     on which plaintiff allegedly
injured herself presented an unreasonable risk of harm.

                                                18.
        Super 1 specifically denies that it created the allegedly
                                                                  dangerous condition on which
plaintiff allegedly injured herself.

                                                19.

       Super 1 denies that any action or inaction on its part was
                                                                  a cause in fact or legal caus     e of
any injuries/damages to plaintiff.




                                                                                                1944586.1
         Case 3:20-cv-00662-BAJ-SDJ             Document 1-2        10/02/20 Page 31 of 48




                                                   20.

         The fault of plaintiff is pled in bar or reduction of
                                                               plaintiffs recovery.

                                                  21.

        The fault of third parties for whom Super 1 is not
                                                           liable is pled in bar or reduction of
 plaintiffs recovery.

                                                  22.

        Plaintiffs failure to mitigate her damages is pled
                                                           in bar or reduction of plaintiffs
 recovery.

                                                  23.

        Super 1 is entitled to and requests a trial by jury.

                                                  24.

        Super 1 affirmatively alleges that, to the extent that plaint
                                                                      iffs medical expenses have
been paid by worker's compensation, Medicare, Medicaid, or
                                                           negotiated discounts, Super 1's
alleged liability is limited to the amount actually paid, and not the
                                                                      gross amount billed.

        WHEREFORE,BROOKSHIRE GROCERY COMPANY D/B/A
                                                   SUPER 1 FOODS
#648 PRAYS that after due proceedings. there be judgment in its favor,
                                                                       dismissing plaintiffs
claims with prejudice, and assessing all costs against plaintiff.

       Alternatively, Super 1 prays that any recovery in favor of plainti
                                                                          ff be reduced by an
amount commensurate with a degree of fault attributable to plainti
                                                                   ff, and a degree of fault
attributable to third parties for whom Super 1 is not liable. Finally, Super
                                                                             1 prays that any
recovery in favor of plaintiff be reduced by an amount commensurate with
                                                                         plaintiffs failure to
mitigate her damages.

       Moreover, Super 1 prays for a trial by jury.

                                              Respectfully submitted,

                                             BREAZEALE, SACHSE & WILSON, L.L.P.
                                             One American Place, 23'd Floor
                                             Post Office Box 3197
                                             Baton Rouge, Louisiana 70821-3197
                                             Telephone: 225-387-4000
                                             Fax: 225-381-8029

                                                Amti 0:02,
                                             Trenton
                                                         1
                                                         ibre, La. Bar Roll No. 20999
                                             Druit G. remillion, La. Bar Roll No. 33867
                                             Kelsey A. Clark, La. Bar Roll No. 36413
                                             Attorneysfor Brookshire.Grocery Company d/b/a
                                             Super 1 Foods #648



                                                -3-
                                                                                             1944586. 1
         Case 3:20-cv-00662-BAJ-SDJ          Document 1-2       10/02/20 Page 32 of 48




 PAMELA GAUTHIER            •                       DOCKET NO. 49857 DIV.: 13

 VERSUS                                             18    JUDICIAL DISTRICII.CPURT
BROOKSHIRE GROCERY                                                                          Cr.)
COMPANY D/B/A SUPER 1                               PARISH OF POINTE COUITE
FOODS#648 AND THE TRAVELERS
INDEMNITY COMPANY OF                                STATE OF LOUISIANA 7-,
CONNECTICUT


                                   REQUEST FOR NOTICE

        In accordance with the provisions of Articles 1571 and 1572 of
                                                                       the Louisiana Code of
Civil Procedure, you are hereby requested to send to us written notice
                                                                       by mail, at least ten (10)
days in advance of any date fixed for any and all conferences, hearing
                                                                       s, and/or trials in matter,
whether on exceptions, rules or the merits thereof, or any assignment of fixing
                                                                                  of said case.
        In accordance with the provisions of Article 1913 and 1914 of the Louisi
                                                                                 ana Code of
Civil Procedure, you also hereby are requested to send to us immediately notice of
                                                                                   any order or
judgment made or rendered in this case, upon the entry of such order
                                                                     or judgment, whether
interlocutory or final.

       This request for notice is made with full reservation of all rights, and we thank
                                                                                         you for
your customary courtesy and cooperation.




                                            Respectfully submitted,

                                           BREAZEALE,SACHSE & WILSON, L.L.P.
                                           One American Place, 23'd Floor
                                           Post Office Box 3197
                                           Baton Rouge, Louisiana 70821-3197
                                           Telephone: 225-387-4000
                                           Fax: 225-381-8029


                                           Trenton     fibre, La. Bar Roll No. 20999
                                           Druit G.       illion, La. Bar Roll No. 33867
                                           Kelsey A. Clark, La. Bar Roll No. 36413
                                           Attorneysfor Brookshire Grocery Company d/b/a
                                           Super 1 Foods #648




                                              -4-
                                                                                            1944586.1
        Case 3:20-cv-00662-BAJ-SDJ           Document 1-2      10/02/20 Page 33 of 48



PAMELA GAUTHIER
                                                    DOCKET NO. 49857 DIV.: 13
VERSUS
                                                    18111 JUDICIAL DISTRICT COURT
BROOKSHIRE GROCERY
COMPANY D/B/A SUPER 1
                                                   PARISH OF POINTE COUPEE
FOODS/4648 AND THE TRAVELERS
INDEMNITY COMPANY OF
                                                   STATE OF LOUISIANA
CONNECTICUT


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foreg
                                                           oing Answer to Petition far Damages
and Requestfor Notice has been sent this date via
                                                  electronic mail and facsimile to the following
counsel of record:

                             Georgia B. Day
                             1 1817 Bricksome Ave., Suite A
                             Baton Rouge, LA 70816
                             E: georgia@daylawgroup.com
                             F: 225-292-4149


      Baton Rouge, Louisiana, on this 24th day of August, 2020
                                                               .



                                el   "T e ton J. Oubre
                                     D,ix it G. Gremillion
                                      Kelsey A. Clark




                                            -5-
                                                                                      1944586.1
08/26/2020 1:07PM FAX       225
                            381028                      Breazeale,Sachse8Ail op
                Case 3:20-cv-00662-BAJ-SDJ                Document 1-2 10/02/20             Page 34 of 4820001/0008



                      I3REAZEALE, SACHSE &
                                           WILSON, L.L.P. I ATTORNEY
                                                                     S AT LAW

                                                                                                            KELSEY A.CLARK
                                                                                                       keisey.clark(gbswifp.corn

                                                                                                       nigEcr ow•(225) 381-3174
                                                                                                  co.raRme Phan:(225)387-
                                                                                                                             4000
                                                                                                              r.x.(225)3814029
                                                                                                One American Piece,
                                                                                                                       23rd Floor
                                                                                                                  301 Main Street
                                                                                                       Baton Rouge, LA 7080
                                                                                                                                1
           August 26,2020                                                                                          P.O. Box 3197
                                                                                                 Baton Rouge, LA 70821-31
                                                                                                                               97
                                                                                                             www.bswttp.com
        Clerk of Court, 18th JDC
        Parish of Pointe Coupec
        P. 0. Box 86                                                   VIA FACSIMILE -(225)
                                                                                            638-9590
        New Roads,LA 70760-0086                                            AND REGULAR MAIL

                Re:     Pamela Gauthier v. Brookshir
                                                     e Grocery Company d/b/a
                        Super 1 Food 4648, et al
                        Docket No.49,857, Div. B, 18t
                                                      h JDC,Pointe Coupee Par
                        BS&W File No.: 16600-56434                            ish                              t=:4     rn
                                                                                                               71°


                                                                                                                PO         11 I
       Dear Clerk:
                                                                                                                ▪        c‘'
                Enclosed please find an orig                                                                   — 4'1 "*--:1
                                                 inal and one (1) copy of eac
       Damages and Request for                                                   h of an An       4o1Petfi3on fa;
                                     Written Notice on behalf of
       Cotnpany of Connecticut. Ple                                      Defendant, The Takers
                                        ase file the originals into the                               Ingrnnit-y-
       copies to me in the enclosed                                        suit record and return stamp
                                           self-addressed and stamped                                    ed filed
      pleadings are being fax filed                                          envelope. Please note that
                                     and the originals are being sen                                       these
                                                                         t to you via regular mail.
               Please fax a confirmation of
                                                receipt of this fax, along with
      to file these pleadings to Inc at                                           an invoice for the amount
                                        (225) 381-8029. Iwill enclose                                        due
      cover the filing fees, which wil                                       our firm's check in that amoun
                                        l include the fax filing fee.                                        t to
               Thank you in advance for your
                                                   courtesies in this matter. Sh
      or concerns, please do not hesitat                                           ould you have any questions
                                           e to contact us.

                                                           Sincerely,
                                                           BREAZEALE, SACHSE &
                                                                               WILSON, L.L.P.
                                                                Atv


                                                         Kelsey        ark
     KACA-nry
     Enclosures
     cc:    Georgia B. Day, Esq. (via email)
                                                     (w/encl.)


       R    ATON        RoUO               •     N   E W     O   R   L EAN S        ▪    MONR0E

                                                                                                              1448053.v1
08/26/2020 1 :07PM FAX  225381Q_28
                 Case 3:20-cv-00662-BAJ-SDJ Breaz eale,Sachs1-2
                                               Document           10/02/20
                                                            e&Y/ilc'-:
                                                                     ,-n               [20002/0008
                                                                           Page 35 of 48




          PAMELA GAUTIIIER
                                                              DOCKET NO. 49857 DIV.: B
          VERSUS
                                                              181.11 JUDICIAL DISTRICT COU
                                                                                                      RT
          BROOKSHIRE GROCERY
          COMPANY D/I3/A SUPER 1
                                                              PARISH OF POINTE CO
          FOODSN648 AND'TIE TRAVELERS
          INDEMNITY COMPANY OF
                                                              STATE OF LOUISIANA
          CONNECTICUT

                               ANSWER TO PETITION FOR DAMAGE
                                                                                       S
                  NOW INTO COURT, through under
                                                      signed counsel, comes Defendant, The
                                                                                              Travelers
          Indemnity Company of Connecticut ("Traveler
                                                      s"), which answers the Petition for Damages
                                                                                                  filed
          by plaintiff, Pamela Gauthier, as follows:



                  Travelers admits that it is made defendant herei
                                                                   n; however, all allegations of fault or
         liability are denied.

                                                         2.
                The allegations contained in paragraph 2 are denied,

                                                        3.
                The allegations contained in paragraph 3 are
                                                                 not directed toward this defendant, and
        therefore no answer is required. To the extent an answ
                                                               er is required, the allegations are denied.

                                                        4.
                The allegations contained in paragraph 4 are not
                                                                 directed toward this defendant, and
        therefore no answer is required. To the extent an
                                                          answer is required, the allegations are denied.

                                                        5.
               The allegations contained in paragraph 5 are not direc
                                                                      ted toward this defendant, and
        therefore no answer is required. To the extent an answer is
                                                                      required, the allegations are denied.

                                                       6.
               The allegations contained in paragraph 6 are not
                                                                directed toward this defendant, and
        therefore no answer is required. To the extent an answer
                                                                   is required, the allegations are denied.

                                                       7.
               The allegations contained in paragraph 7 are not directed
                                                                         toward this defendant, and
        therefore no answer is required. To the extent an answer
                                                                   is required, the allegations are denied.




                                                       -I-
                                                                                                     [944636.1
08/26/2020 1 :07PM FAX 225381.9029
                Case 3:20-cv-00662-BAJ-SDJ Breaze
                                              Document    1-2 i1P-D.
                                                  ale,SachsegA  10/02/20
                                                                     Q                  Page 36 of 48
                                                                                                    1j0003/0006




                                                           8.
                The allegations contained in paragraph 8 arc
                                                                 not directed toward this defendant, and
         therefore no answer is required. To the extent an
                                                           answer is required, the allegations are denied.

                                                           9.
                The allegations contained in paragraph 9 are not
                                                                 directed toward this defendant, and
         therefore no answer is required. To the extent an answe
                                                                   r is required, the allegations are denied.

                                                          10.

                The allegations contained in paragraph 10 are not direct
                                                                         ed toward this defendant, and
         therefore no answer is required. To the extent an answer
                                                                    is required, the allegations are denied.

                                                          1 1.
                The allegations contained in paragraph 11 assert a legal
                                                                         conclusion, and therefore no
        answer is required of Travelers. Any policies issued by
                                                                Travelers contain many terms,
        conditions, limitations, and exclusions which control the
                                                                  obligations of that policy, and such
        terms, conditions, limitationS, and exclusions are pled as if set forth
                                                                                  herein in extenso.

                                                          12.

               The allegations contained in paragraph 12 are denied.

               AND NOW, FURTHER ANSWERING, DEFENDANT, THE
                                                          TRAVELERS
        INDEMNITY COMPANY OF CONNECTICUT,STATES:

                                                         13.

               The fault of plaintiff is pled in bar or reduction of plaintiffs recovery.

                                                         14.

               The fault of third parties for whom Travelers is not liable is pled in bar or reduct
                                                                                                    ion of
        plaintiffs recovery.

                                                         15.

               Plaintiff's failure to mitigate her damages is pled in bar or reduction
                                                                                       of plaintiff's
        recovery.

                                                         16.

               Travelers is entitled to and requests a trial by jury.




                                                         -2-
                                                                                                       1944636.1
08/26/2020 1 :07PM FAX 2253818028
                 Case 3:20-cv-00662-BAJ-SDJ Breaze ale,Sachse&W
                                               Document   1-2 ilsen
                                                                10/02/20                  Page 37 of 48
                                                                                                      U10004/0006




                                                           17.

                 Travelers affirmatively alleges that, to the extent that plaintif
                                                                                   f's medical expenses have
         been paid by worker's compensation, Medicare, Medicaid, or
                                                                    negotiated discounts, Travelers'
         alleged liability is limited to the amount actually paid, and not the
                                                                                 gross amount billed.
                 WHEREFORE,            THE       TRAVELERS           INDEMNITY             COMPANY           OF
         CONNECTICUT PRAYS that after due proceedings, there be
                                                                            judgment in its favor, dismissing
         plaintiff's claims with prejudice, and assessing all costs against plaintif
                                                                                     f.
                Alternatively, Travelers prays that any recovery in favor of plaintif
                                                                                      f' be reduced by an
         amount commensurate with a degree of fault attributable to plaintiff, and
                                                                                   a degree of fault
         attributable to third parties for whom Travelers is not liable. Finally, Travele
                                                                                          rs prays that any
         recovery in favor of plaintiff be reduced by an amount commensurate with
                                                                                  plaintiff's failure to
         mitigate her damages.

                Moreover, Travelers prays for a trial by jury. ,



                                                       Respectfully submitted,

                                                       BREAZEALE,SACHSE & WILSON,L.L.P.
                                                       One American Place, 23rd Floor
                                                       Post Office Box 3197
                                                       Baton Rouge, Louisiana 70821-3197
                                                       Telephone: 225-387-4000
                                                       Fax: 225-381-8029


                                                       rento J oubre, La. Bar Roll No. 20999
                                                      Druit 4remillion, La. Bar Roll No. 33867
                                                      Kelsey A. Clark, La. Bar Roll No. 36413
                                                      Attorneysfor The Travelers indemnity Company of
                                                      Connecticut




                                                          -3-
                                                                                                        1944636.1
                 Case
08/26/2020 1 :08PM FAX 3:20-cv-00662-BAJ-SDJ
                         2253818029            Document
                                            Breazeale,     1-2 fl-
                                                       Sachse5Wil 10/02/20           Page 38 of 48
                                                                                                 Z0005/0006




         PAMELA GAUTHIER                                       DOCKET NO, 49857 DIV.: B
         VERSUS                                                18TH JUDICIAL DISTRICT COURT

         I3ROOKSHIRE GROCERY
         COMPANY D/B/A SUPER 1                                 PARISH OF POINTE COUPEE
         FOODS#648 AND THE TRAVELERS
         INDEMNITY COMPANY OF                                  STATE OF LOUISIANA
         CONNECTICUT

                                            REQUEST FOR NOTICE

                In accordance with the provisions of Articles 1571 and 1572 of the Louisiana
                                                                                             Code of
         Civil Procedure, you are hereby requested to send to us written notice by mail, at least ten (10)

         days in advance of any date fixed for any and all conferences, hearings, and/or trials in matter,

         whether on exceptions, rules or the merits thereof; or any assignment of fixing of said case.

                In accordance with the provisions of Article 1913 and 1914 of the Louisiana Code of

         Civil Procedure, you also hereby are requested to send to us immediately notice of any order or

         judgment made or rendered in this case, upon the entry of such order or judgment, whether

         interlocutory or final.

                This request for notice is made with full reservation of all rights, and we thank you for

         your customary courtesy and cooperation.



                                                     Respectfully submitted,

                                                     BREAZEALE,SACHSE & WILSON,L.L.P.
                                                     One American Place,23rd Floor
                                                     Post Office Box 3197
                                                     Baton Rouge, Louisiana 70821-3197
                                                     Telephone: 225-387-4000
                                                     Fax: 225-381-8029


                                                      renton J     re, La. Bar Roll No. 20999
                                                     bruit G. emillion, La. Bar Roll No. 33867
                                                     Kelsey A. Clark, La. Bar Roll No. 36413
                                                     Attorneysfor The Travelers Indemnity Company of
                                                     Connecticut




                                                         -4-
                                                                                                     1944636.1
08/26/2020 1 :08PM FAX
                 Case      2253818028
                         3:20-cv-00662-BAJ-SDJBrea
                                                 Document   1-2&Wil
                                                   zeale,Sachse   10/02/20
                                                                    srA               [210006/0006
                                                                           Page 39 of 48




          PAMELA GAUL HIER
                                                                 DOCKET NO. 49857 DIV,: B
          VERSUS
                                                                 18TH JUDICIAL DISTRICT COURT
          BROOKSHIRE GROCERY
          COMPANY DMA SUPER 1                                    PARISH OF POINTE COUPES
          FOODS#648 AND THE TRAVELERS
          INDEMNITY COMPANY OF
                                                                 STATE OF LOUISIANA
          CONNECTICUT


                                          CERTIFICATE OF SERVICE .

                 I hereby certify that a copy of the above and foreg
                                                                       oing Answer to Petitionfin- Damages
          and Requestfin- Notice has been sent this date via elect
                                                                    ronic mail and facsimile to the following
         counsel of record:

                                       Georgia 13. Day
                                       11817 Bricksome Ave., Suite A
                                       Baton Rouge,LA 70816
                                       E: georgia@daylawgroup.com
                                       F: 225-292-4149

                                                   469f.
                 Baton Rouge, Louisiana, on this   41115    day of August, 2020.




                                                    on J. CSubre
                                               Dr G. Gremillion
                                                Kelsey A. Clark




                                                                                                 c=5
                                                                                                 O


                                                                                                 C)
                                                                                                 N.)
                                                                                                 CM

                                                                                                 n")
                                                                                                 =C




                                                           -5-
                                                                                                       1944636.1
                          Case 3:20-cv-00662-BAJ-SDJ                                            Document 1-2                          10/02/20 Page 40 of 48

                                                                   Transmission Report
)ate/Time           08-26-2020       02:41:48 p.m.                                       Transmit Header Text
_ocal ID 1          12256389594                                                          Local Name 1                                          12256389594




                                                  This document: Confirmed
                                              (reduced sample and details below)
                                                   Document size : 8.5"x14"


                                                                              _        ..      .    .    . _
                                                                             LANELL SWINDLER LANDRY
                                                                                   CLERK OF COURT
                                                                            tr  JUDICIAL DISTRICT COURT
                                                                               POINTE COUPEE PARISH
                                                                                     P.O. DRAWER 38
                                                                                  NEW ROADS.LA 20760
                                                                                       122S1638-9396
                                                                                 (2_2S)638.9590 Main Foe
                                                                                 (225)638-9594 Civil Fat


                                           TO:                                                     Gla,_Jc.
                                           FAX NO:                                                   I
                                            FROM:                          Learnt Meadows tEtteasIen:

                                            DATE:                                                    •zo
                                            Rr:                                                     /1-y404.4k,,;
                                            PACES:                      plus coVerPage



                                                                                  -4t                                     z-te es73
                                            This is to acknowledge that the above kiescrOieil facuimile waaott,tion was roc:Lt.:I 2114 tiled on
                                                     shown above. In accordance wideR.S I3Bit.theoriigina:MtSTbereceivedinocroffide
                                            within se..en f.7)days(esclusice oflegal holidays)from the date the famimileyas received, along
                                            with a films fee cf:

                                                                                          s 10D
                                            Be adcvied Mat dm Pointe Coupee P.m.h                                   >nat. pleading ;.• 7:octet,:
                                            the da::. se: will not procese a liCSi11114 MUG We process origniaq doct.ntenir

                                            If !.ait base any questions in this noise-. please eoroac: the e:sil Jepairtwint             22f
                                            es:ension I.

                                                                                      raVliseNTIal 171 saxia

                                            as.., laced.uarrailaaaiwo                                 4:04,.3"M.. i01;.....1 44 intio.Y
                                                                                                                      t lucvaafxti,114 414
                                                     be 14C al UM iGIWitAlli w 111C1!....ars4    ,04
                                                                                                 - a.not tk i.Wca re.apiauL 55,ar414,41,   }
                                            4.41..6. zoprer.. oliW4wisoac ac              4.,     st rd JAM 03 4> atpra a ;Piih11.1 If :.••         1,4
                                            1...rAIN4tas ia ova.plekeem4sfy 1.114160.2:* It>         +map fa ANL.41.1Inc
                                            4ppro.444.




 Total Pages Scanned : 2                     Total Pages Confirmed : 2
  No.    Job     Remote Station           Start Time                  Duration                                         Pages                     Line     Mode     Job Type      Results
 001     234    2253818029                01:47:48 p.m.08-26-2020 00:04:09                                             2/2                       1        EC       HS            CP14400

 Abbreviations:
 HS: Host send               PL: Polled local                           MP: Mailbox print                                CP: Completed                           TS: Terminated by system
 HR: Host receive            PR: Polled remote                          RP: Report                                       FA: Fail                                G3: Group 3
 WS: Waiting send            MS: Mailbox save                           FF: Fax Forward                                  TU: Terminated by user                  EC: Error Correct
          Case 3:20-cv-00662-BAJ-SDJ            Document 1-2                10/02/20 Page 41 of 48
                         U




               B REAZEALE, SACHSE & WILSON, L.L.P.                                  A TTORNEYS AT LAW


                                                                                                 KELSEY A. CLARK
                                                                                             kelsey.dark@bswIlp.com

                                                                                                       (225) 381-3174
                                                                                              DIRECT DIAL

                                                                                                       (225) 387-4000
                                                                                         CORPORATE PHONE

                                                                                                   FAX (225) 381-8029
                                                                                       One American Place, 23rd Floor
                                                                                                       301 Main Street
                                                                                              Baton Rouge, LA 70801

 August 26, 2020
                                            F AXED                                                      P.O. Box 3197
                                                                                        Baton Rouge, LA 70821-3197

                                                                                                        www.bswllp.com

Clerk of Court, 18th JDC SAX E 0
Parish of Pointe Coupee
                          AUG 2 6 ',41                        VIA FACSIMILE -(225) 08-9590                                        ttl
P. O. Box 86
New Roads, LA 70760-0086                                          AND REGULAR MAL- ,---,.)
                                                                                  :-. .-: -..                             7,
                                                                                                                           ,1
                                                                                                                CO         -". cO
                                                                                                                M
                                                                                              c.
                                                                                               ..)
         Re:    Pamela Gauthier v. Brookshire Grocery Company dilxia                                              I
                                                                                                                           4c:A
                Super 1 Food #648, et al                                                      -7..: ^
                                                                                              c .)              NI
                                                                                                                              1
                Docket No. 49,857, Div. B, 18th JDC, Pointe Coupee Parish                                       z.
                                                                                                                 ,
                                                                                              r';
                                                                                               '                ...LZ
                                                                                                                —
                BS&W File No.: 16600-56434                                                     L.
                                                                                                                —
                                                                                                                -......
                                                                                                                 ••




Dear Clerk:

       Enclosed please find an original and one (1) copy of each of an
                                                                             Answer to Petition for
Damages and Request for Written Notice on behalf of Defendant,
                                                                          The Travelers Indemnity
Company of Connecticut. Please file the originals into the suit record
                                                                           and return stamped filed
copies to me in the enclosed self-addressed and stamped envelope.
                                                                             Please note that these
pleadings are being fax filed and the originals are being sent to you
                                                                      via regular mail.
         Please fax a confirmation of receipt of this fax, along with an invoice
                                                                                 for the amount due
to file these pleadings to me at(225)381-8029. I will enclose our firm's
                                                                            check in that amount to
cover the filing fees, which will include the fax filing fee.

       Thank you in advance for your courtesies in this matter. Should you have
                                                                                any questions
or concerns, please do not hesitate to contact us.

                                             Sincerely,
                                             BREAZEALE,SACHSE & WILSON,L.L.P.


                                                Valk.
                                             Kelsey               ark
                                                                        cat.
KAC/mry
Enclosures
cc:    Georgia B. Day, Esq.(via email)(w/encl.)



 B   A   TON     ROU     G   E   •     N   EW    O    R   L   E    A    N   S   •    MON        RO          E
                                                                                                            1948053.v I
               Case 3:20-cv-00662-BAJ-SDJ           Document 1-2       10/02/20 Page 42 of 48




      PAMELA GAUTHIER                                       DOCKET NO. 49857 DIV.: B

       VERSUS                                               18TH JUDICIAL DISTRICT COURT

      BROOKSHIRE GROCERY                                                                           1"..3
                                                                                                    C=
                                                                                                     ,
      COMPANY D/B/A SUPER 1                                 PARISH OF POINTE CQUPEE cc7
                                                                                      )
      FOODS#648 AND THE TRAVELERS                                                                          I.-,
      INDEMNITY COMPANY OF                                                           -ts                   y.
                                                            STATE OF LOUISIANA ,"•`                        r •
      CONNECTICUT                                                                                   N)

                                                                                                                  7?.."

                                                                                        ,-,         -
                              ANSWER TO PETITION FOR DAMAGES                            ,,,, .,.    - i.-,1
                                                                                                     C
                                                                                                     IN)
                                                                                                      )
              NOW INTO COURT, through undersigned counsel, comes Defenda9cTh Traveler§,1                                  tr
                                                                                                                           4


     ,                                                                             0.:. ;
     ''liademnity Company of Connecticut ("Travelers"), which answers the Petition for Damages filed
0)
      by plaintiff, Pamela Gauthier, as follows:

                                                       1.

              Travelers admits that it is made defendant herein; however, all allegations of fault or

      liability are denied.

                                                       2.

              The allegations contained in paragraph 2 are denied.

                                                       3.

             The allegations contained in paragraph 3 are not directed toward this defendant, and

      therefore no answer is required. To the extent an answer is required, the allegations are denied.

                                                      4.

             The allegations contained in paragraph 4 are not directed toward this defendant, and

      therefore no answer is required. To the extent an answer is required, the allegations are denied.

                                                      5.

             The allegations contained in paragraph 5 are not directed toward this defendant, and

      therefore no answer is required. To the extent an answer is required, the allegations are denied.

                                                      6.

             The allegations contained in paragraph 6 are not directed toward this defendant, and

      therefore no answer is required. To the extent an answer is required, the allegations are denied.

                                                      7.

             The allegations contained in paragraph 7 are not directed toward this defendant, and

      therefore no answer is required. To the extent an answer is required, the allegations are denied.




                                                      -1-
                                                                                                      1944636.I
         Case 3:20-cv-00662-BAJ-SDJ             Document 1-2       10/02/20 Page 43 of 48




                                                   8.

        The allegations contained in paragraph 8 are not directed toward this defendant, and

therefore no answer is required. To the extent an answer is required, the allegations are denied.



        The allegations contained in paragraph 9 are not directed toward this defendant, and

therefore no answer is required. To the extent an answer is required, the allegations are denied.

                                                  10.

       The allegations contained in paragraph 10 are not directed toward this defendant, and

therefore no answer is required. To the extent an answer is required, the allegations are denied.



       The allegations contained in paragraph 11 assert a legal conclusion, and therefore no

answer is required of Travelers. Any policies issued by Travelers contain many terms,

conditions, limitations, and exclusions which control the obligations of that policy, and such

terms, conditions, limitations, and exclusions are pled as if set forth herein in extenso.

                                                  12.

       The allegations contained in paragraph 12 are denied.

       AND NOW, FURTHER ANSWERING, DEFENDANT, THE TRAVELERS

INDEMNITY COMPANY OF CONNECTICUT,STATES:

                                                 13.

       The fault of plaintiff is pled in bar or reduction of plaintiffs recovery.

                                                 14.

       The fault of third parties for whom Travelers is not liable is pled in bar or reduction of

plaintiffs recovery.

                                                 15.

       Plaintiffs failure to mitigate her damages is pled in bar or reduction of plaintiff s

recovery.

                                                 16.

       Travelers is entitled to and requests a trial by jury.




                                                                                             1944636.1
         Case 3:20-cv-00662-BAJ-SDJ             Document 1-2       10/02/20 Page 44 of 48




                                                  17.

        Travelers affirmatively alleges that, to the extent that
                                                                 plaintiffs medical expenses have
been paid by worker's compensation, Medicare, Medica
                                                     id, or negotiated discounts, Travelers'
alleged liability is limited to the amount actually paid, and not
                                                                  the gross amount billed.

        WHEREFORE,            THE       TRAVELERS            INDEMNITY          COMPANY              OF
CONNECTICUT PRAYS that after due proceedings, there be judgm
                                                             ent in its favor, dismissing
plaintiffs claims with prejudice, and assessing all costs agains
                                                                 t plaintiff.

       Alternatively, Travelers prays that any recovery in favor of plainti
                                                                            ff be reduced by an
amount commensurate with a degree of fault attributable to plainti
                                                                  ff, and a degree of fault
attributable to third parties for whom Travelers is not liable: Finall
                                                                       y, Travelers prays that any
recovery in favor of plaintiff be reduced by an amount commensura
                                                                  te with plaintiffs failure to
mitigate her damages.

       Moreover, Travelers prays for a trial by jury.




                                              Respectfully submitted,

                                             BREAZEALE, SACI-ISE & WILSON, L.L.P.
                                             One American Place, 23rd Floor
                                             Post Office Box 3197
                                             Baton Rouge, Louisiana 70821-3197
                                             Telephone: 225-387-4000
                                             Fix: 225-381-8029
                                             1/4)i ,      CAlc)j
                                                               ti-
                                                                 )
                                             Trento J ubre, La. Bar Roll No. 20999
                                             Druit El lremillion, La. Bar Roll No. 33867
                                             Kelsey A. Clark, La. Bar Roll No. 36413
                                             Attorneysfor The Travelers Indemnity Company of
                                             ConnPrtirtit




                                                -3-
                                                                                             1944636. 1
          Case 3:20-cv-00662-BAJ-SDJ          Document 1-2      10/02/20 Page 45 of 48



 PAMELA GAUTHIER
                          r
                                     0              DOCKET NO. 49857 DIV.: B
 V ERSUS                                            18111 JUDICIAL DISTRICT COURT

BROOKSHIRE GROCERY
                                                                                  7.7,3
COMPANY D/B/A SUPER 1                               PARISH OF POINTE COLkEE
FOODS#648 AND THE TRAVELERS
INDEMNITY COMPANY OF                                STATE OF LOUISIANA
CONNECTICUT


                                   REQUEST FOR NOTICE

        In accordance with the provisions of Articles 1571 and                                         sKa
                                                               1572 of the LlYitisiana Code of
Civil Procedure, you are hereby requested to send to us writte
                                                               n notice by mail, at least ten (10)
days in advance of any date fixed for any and all conferences,
                                                               hearings, and/or trials in matter,
whether on exceptions, rules or the merits thereof, or any assign
                                                                 ment of fixing of said case.
        In accordance with the provisions of Article 1913 and 1914
                                                                   of the Louisiana Code of
Civil Procedure, you also hereby are requested to send to us immedi
                                                                    ately notice of any order or
judgment made or rendered in this case, upon the entry of such
                                                               order or judgment, whether
interlocutory or final.

       This request for notice is made with full reservation of all rights,
                                                                            and we thank you for
your customary courtesy and cooperation.




                                           Respectfully submitted,

                                           BREAZEALE,SACHSE & WILSON, L.L.P.
                                           One American Place, 23rd Floor
                                           Post Office Box 3197
                                           Baton Rouge, Louisiana 70821-3197
                                           Telephone: 225-387-4000
                                           F X. 2.25-381-8029

                                             144,0,eL °LAI-
                                           tr6ton 44111ubre, La. Bar Roil No. 20999
                                           bruit G. Olremillion, La. Bar Roll No. 33867
                                           Kelsey A. Clark, La. Bar Roll No. 36413
                                           Attorneysfor The Travelers Indemnity Company of
                                           Connecticut




                                              -4-
                                                                                          1944636. 1
        Case 3:20-cv-00662-BAJ-SDJ           Document 1-2      10/02/20 Page 46 of 48
                        F.




PAMELA GAUTHIER
                                                    DOCKET NO. 49857 DIV.: B
VERSUS
                                                    18TH JUDICIAL DISTRICT COURT
14Rv'KSHIRE GROCERY
COMPANY D/B/A SUPER 1
                                                   PARISH OF POINTE COUPEE
FOODS#648 AND THE TP.AVELERS
INDEMNITY COMPANY OF
                                                   STATE OF LOUISIANA
CONNECTICUT


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and
                                                     foregoing Answer to Petition far Damages
and Requestfor Notice has been sent this date
                                              via electronic mail and facsimile to the follo
                                                                                             wing
counsel of record:

                             Georgia B. Day
                             1 1817 Bricksome Ave., Suite A
                             Baton Rouge, LA 70816
                             E: georgia@daylawgroup.corn
                             F: 225-292-4149


      Baton Rouge, Louisiana, on this         day of August, 2020.



                                                  P1)
                                                    is\--
                                       rLnIon J. Tubre
                                     Dru/G. Grern illion
                                      Kelsey A. Clark




                                            -5-
                                                                                       1944636.1
             Case 3:20-cv-00662-BAJ-SDJ           Document 1-2       10/02/20 Page 47 of 48




                         LAW GROUP
 JUSTIN A. DAY                      11817 BRICKSOME AVENUE,SUITE A
 GEORGIA B. DAY                                                          RAYMOND CHARLES VINET,SR.(1930 -2007)
                                         BATON ROUGE,LA 70816            Experienced Trial and Appellate Practice
 DENISE ANN VINET, Of Counsel            Telephone:(225)200-0000
                                         Facsimile:(225)292-4149

                                         September 10, 2020

 VIA US MAIL:
 Clerk of Court
 Pointe Coupee Parish
 P.O. Box 38
 New Roads,LA 70760

                  Re:      Pamela Gauthier vs Brookshire Grocery Company,et
                                                                            al.
                           18th .l `v; Suit no: 49857 Div. B
                           Parish of Pointe Coupee, State of Louisiana

Dear Clerk:

         Enclosed please find original Motion and Order for Partia
                                                                         l Dismissal for filing in the
above referenced matter. Per my phone communication with
                                                                  the clerk of court on this date of
letter, there are enough funds on the registry to cover the cost
                                                                 to file this pleading. After the order
has been executed per a review from the Judge, please issue a
                                                                 certified file stamped copy ofsame
to our office for our records.

        Please do not hesitate to contact our office if you have any questi
                                                                            ons. Thank you for
attention and assistance in this matter.



                                                               Respectfully,

                                                                1,41. LAW GROUP,L



                                                            vLauren Lee
                                                             Paralegal to Georgia Day
//11
cc:   Kelsey Clark <kelsey.clark@bswl1p.com>
Attachment
              Case 3:20-cv-00662-BAJ-SDJ          Document 1-2       10/02/20 Page 48 of 48



PAMELA GAUTHIER                                          SUIT NO: 49,857 DIVISION: B


VERSUS                                                 18TH JUDICIAL DISTRICT CAgtJRTHr).,
                                                                         ;.. .,-
                                                                              _-                 )czs
                                                                                        cit;•1  -.
                                                                                         -0 --•-v17 .
BROOKSHIRE GROCERY COMPANY                             PARISH OF POINTE C0         . PEE-; !3    -
d/b/a SUPER 1 FOODS#648 and THE
                                                                                                 ,,,
TRAVELERS INDEMNITY COMPANY                                                   ,- i,-•       -ci -rl.
                                                                                -•;r'.
                                                                                ,-,         . . ‘-.-.-'c
                                                                                                     -- ,
OF CONNECTICUT                                         STATE OF LOUISIANA'cr-.                cR cZ
                        MOTION & ORDER FOR PARTIAL DISMISSAL


          ON MOTION of Plaintiff, appearing herein through undersigned counsel of record, and

on suggesting to this Honorable Court that Plaintiff wishes to dismiss all claims against the

defendant, The Travelers Indemnity Company of Connecticut, without prejudice, reserving rights

against Brookshire Grocery Company d/b/a Super 1 Foods#648.

          CONSIDERING THE ABOVE AND FOREGOING;

          IT IS ORDERED that the claim of Pamela Gauthier against The Travelers Indemnity

Company of Connecticut be dismissed without prejudice, reserving rights against Brookshire

Grocery Company d/b/a Super 1 Foods#648.

          THIS DONE AND SIGNED in                                                          Louisiana,

on this          day ofcSeple-41        -       ,2020.




                                               JUDGE, 10LJUDICIXE DISTRICT
                                                --rCXNer .S. P.M)
RESPECTFULLY SUBMITTED:
                                                                        l
                                                                                            14(1 E2' 'OSOZOZ




DAY LAW GROUP,LLC

02CN
Georgia B. Pstlay (33744)
11817 Bricksome Avenue, Suite A
Baton Rouge, La. 70816
Telephone (225)292-7410
Facsimile: (225)292-4149
                                                                                            6Z




Attorneyfor Plaintiff Pamela Gauthier


                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the above and foregoing pleading has been forwarded to all

counsel via U.S. Mail, postage pre-paid on this el day of September 2020.




                                                              GEO      IA B. DAY
